EXHIBIT 10.2






--------------------------------------------------------------------------------

AMENDED AND RESTATED
 
LIMITED LIABILITY COMPANY AGREEMENT
 
OF
 
BR HAWTHORNE CREEKSIDE JV, LLC
 
A DELAWARE LIMITED LIABILITY COMPANY
 
DATED AS OF MARCH 31, 2010
 
 

--------------------------------------------------------------------------------

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
TABLE OF CONTENTS


Page
Section 1.                      Definitions
1
Section 2.                      Organization of the Company
8
 
2.1
Name 
8

 
 
2.2
Place of Registered Office; Registered Agent 
9

 
 
2.3
Principal Office 
9

 
 
2.4
Filings 
9

 
 
2.5
Term
 
9

 
 
2.6
Expenses of the Company 
9

 
Section 3.                      Purpose 
9
Section 4                      Conditions 
9
 
4.1
Bluerock Conditions 
9

 
 
4.2
Hawthorne Conditions 
10

 
Section 5.                      Capital Contributions, Loans, Percentage
Interests and Capital Accounts 
11
 
5.1
Initial Capital Contributions 
11

 
 
5.2
Additional Capital Contributions 
11

 
 
5.3
Percentage Ownership Interest 
13

 
 
5.4
Return of Capital Contribution 
13

 
 
5.5
No Interest on Capital 
13

 
 
5.6
Capital Accounts 
13]

 
 
 
 

--------------------------------------------------------------------------------

 
5.7
New Members 
14

 
Section 6.                      Distributions 
14
 
6.1
Distribution of Distributable Funds 
14

 
Section 7.                      Allocations 
15
 
7.1
Allocation of Net Income and Net Losses Other than in Liquidation 
15

 
 
7.2
Allocation of Net Income and Net Losses in Liquidation 
15

 
 
7.3
U.S. Tax Allocations 
15

 
Section 8.                      Books, Records, Tax Matters and Bank Accounts 
16
 
8.1
Books and Records 
16

 
 
8.2
Reports and Financial Statements 
16

 
 
8.3
Tax Matters Member 
17

 
 
8.4
Bank Accounts 
17

 
 
8.5
Tax Returns 
17

 
 
8.6
Expenses 
18

 
Section 9.                      Management and Operations 
18
 
9.1
Management 
18

 
 
9.2
Management Committee 
18

 
 
9.3
Annual Business Plan 
20

 
 
9.4
Implementation of Plan by Property Manager 
21

 
 
9.5
Affiliate Transactions 
21

 
 
 
2

--------------------------------------------------------------------------------

 
9.6
Other Activities 
21

 
 
9.7
Management Agreement 
22

 
 
9.8
Operation in Accordance with REOC/REIT Requirements 
23

 
 
9.10
FCPA 
25

 
Section 10.                      Confidentiality 
26
Section 11.                      Representations and Warranties 
27
 
11.1
In General 
27

 
 
11.2
Representations and Warranties 
27

 
Section 12.                      Sale, Assignment, Transfer or other
Disposition 
30
 
12.1
Prohibited Transfers 
30

 
 
12.2
Affiliate Transfers 
30

 
 
12.3
Admission of Transferee; Partial Transfers 
31

 
 
12.4
Withdrawals 
32

 
Section 13.                      Dissolution 
33
 
13.1
Limitations 
33

 
 
13.2
Exclusive Events Requiring Dissolution 
33

 
 
13.3
Liquidation 
33

 
 
13.4
Continuation of the Company 
34

 
Section 14.                      Indemnification 
34
 
14.1
Exculpation of Members 
34

 
 
 
3

--------------------------------------------------------------------------------

 
14.2
Indemnification by Company 
34

 
 
14.3
Indemnification by Members for Misconduct 
35

 
 
14.4
General Indemnification by the Members 
35

 
 
14.5
Pledge of Hawthorne Interest 
36

 
Section 15.                      Sale Rights 
36
 
15.1
Push / Pull Rights 
37

 
 
15.2
Forced Sale Rights 
38

 
Section 16.                      Miscellaneous 
39
 
16.1
Notices 
39

 
 
16.2
Governing Law 
41

 
 
16.3
Successors 
41

 
 
16.4
Pronouns 
41

 
 
16.5
Table of Contents and Captions Not Part of Agreement 
41

 
 
16.6
Severability 
41

 
 
16.7
Counterparts 
41

 
 
16.8
Entire Agreement and Amendment 
41

 
 
16.9
Further Assurances 
42

 
 
16.10
No Third Party Rights 
42

 
 
16.11
Incorporation by Reference 
42

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
16.12
Limitation on Liability 
42

 
 
16.13
Remedies Cumulative 
42

 
 
16.14
No Waiver 
43

 
 
16.15
Limitation On Use of Names 
43

 
 
16.16
Publicly Traded Partnership Provision 
43

 
 
16.17
Uniform Commercial Code 
43

 
 
16.18
Public Announcements 
43

 
 
16.19
No Construction Against Drafter 
43

 
Section 17.                      Insurance 
44


 
 
 

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
BR HAWTHORNE CREEKSIDE JV, LLC
 
THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of BR HAWTHORNE
CREEKSIDE JV, LLC (“JV” or “Company”) is made and entered into and is effective
as of March 31, 2010, by and between BR Creekside Managing Member, LLC
(“Bluerock”) and Hawthorne Creekside, LLC, a North Carolina limited liability
company (“Hawthorne”) (this “Agreement”).  Capitalized terms used herein shall
have the meanings ascribed to such terms in this Agreement.
 
 
W I T N E S S E T H :
 
WHEREAS, the Company was formed on September 16, 2009, pursuant to the Act;
 
WHEREAS, Bluerock and Hawthorne initially entered into the Limited Liability
Company/Joint Venture Agreement of the Company as of December 2009 (the
“Original Agreement”);
 
WHEREAS, the parties now desire to amend and restate the Original Agreement to
adjust amend Exhibit A, to reflect updated Capital Contribution amounts in
connection with the acquisition of the Property on the date by BR Creekside,
LLC, the Company’s wholly-owned Subsidiary;
 
WHEREAS, Hawthorne Residential Partners, LLC (“Property Manager”) has agreed to
provide management services to the Company on the terms set forth in the
Management Agreement; and
 
WHEREAS, it is agreed that Property Manager shall provide such management
services to the Company as an independent contractor.
 
NOW, THEREFORE, in consideration of the agreements and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
Definitions. As used in this Agreement:
 
“Act” shall mean the Delaware Limited Liability Company Act (currently Chapter
18 of Title 6 of the Delaware Code), as amended from time to time.
 
“Adjusted Capital Account Deficit” shall mean, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
applicable Fiscal

 
 

--------------------------------------------------------------------------------

 


Year after (i) crediting such Capital Account with any amounts which such Member
is deemed to be obligated to restore pursuant to Regulations Sections
1.704-2(g)(1) and 1.704-2(i)(5), and (ii) debiting such Capital Account by the
amount of the items described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
(5) and (6).  The foregoing definition of Adjusted Capital Account Deficit is
intended to comply with the provisions of Regulations Section
1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
 
“Advisor” shall mean any accountant, attorney or other advisor retained by a
Member.
 
“Affiliate” shall mean as to any Person any other Person that directly or
indirectly controls, is controlled by, or is under common control with such
first Person.  For the purposes of this Agreement, a Person shall be deemed to
control another Person if such Person possesses, directly or indirectly, the
power to direct or cause the direction of the management, policies and/or
decision making of such other Person, whether through the ownership of voting
securities, by contract or otherwise.  In addition, “Affiliate” shall include as
to any Person any other Person related to such Person within the meaning of Code
Sections 267(b) or 707(b)(1).  Notwithstanding the foregoing, Hawthorne and
Property Manager shall not be considered to be “Affiliates” of each other.
 
“Agreed Upon Value” shall mean the fair market value (net of any debt) agreed
upon pursuant to a written agreement between the Members of property contributed
by a Member to the capital of the Company, which shall for all purposes
hereunder be deemed to be the amount of the Capital Contribution applicable to
such property contributed.
 
“Agreement” shall mean this Limited Liability Company/Joint Venture Agreement,
as amended from time to time.
 
“Annual Business Plan” shall mean the business plan for a Fiscal Year of the
Company prepared by Property Manager and approved by the Members as further
described in Section 9.3.
 
“Applicable Adjustment Percentage” shall have the meaning set forth in Section
5.2(b)(3).
 
“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended or
any other applicable bankruptcy or insolvency statute or similar law.
 
“Bankruptcy/Dissolution Event” shall mean, with respect to the affected party,
(i) the entry of an Order for Relief under the Bankruptcy Code, (ii) the
admission by such party of its inability to pay its debts as they mature, (iii)
the making by it of an assignment for the benefit of creditors generally, (iv)
the filing by it of a petition in bankruptcy or a petition for relief under the
Bankruptcy Code or any other applicable federal or state bankruptcy or
insolvency statute or any similar law, (v) the expiration of sixty (60) days
after the filing of an involuntary petition under the Bankruptcy Code without
such petition being vacated, set aside or stayed during such period, (vi) an
application by such party for the appointment of a receiver for the assets of
such party, (vii) an involuntary petition seeking liquidation, reorganization,
arrangement or readjustment of its debts under any other federal or state
insolvency law, provided that the same

 
2

--------------------------------------------------------------------------------

 

shall not have been vacated, set aside or stayed within sixty (60) days after
filing, (viii) the imposition of a judicial or statutory lien on all or a
substantial part of its assets unless such lien is discharged or vacated or the
enforcement thereof stayed within sixty (60) days after its effective date, (ix)
an inability to meet its financial obligations as they accrue, or (x) a
dissolution or liquidation.
 
“Beneficial Owner” shall have the meaning provided in Section 5.7.
 
“Bluerock” shall have the meaning provided in the first paragraph of this
Agreement.
 
“Bluerock Transferee” shall have the meaning set forth in Section 12.2(b)(ii).
 
“BR REIT” shall have the meaning provided in Section 12.2(b)(ii).
 
“BR SOIF II” shall mean Bluerock Special Opportunity + Income Fund II, LLC, a
Delaware limited liability company.
 
“Capital Account” shall have the meaning provided in Section 5.6.
 
“Capital Contribution” shall mean, with respect to any Member, the aggregate
amount of (i) cash, and (ii) the Agreed Upon Value of other property contributed
by such Member to the capital of the Company net of any liability secured by
such property that the Company assumes or takes subject to.
 
“Cash Flow” shall mean, for any period for which Cash Flow is being calculated,
gross cash receipts of the Company (but excluding Capital Contributions, less
the following payments and expenditures (i) all payments of operating expenses
of the Company, (ii) all payments of principal of, interest on and any other
amounts due with respect to indebtedness, leases or other commitments or
obligations of the Company (and other loans by Members to the Company), (iii)
all sums expended by the Company for capital expenditures, (iv) all prepaid
expenses of the Company, and (v) all sums expended by the Company which are
otherwise capitalized.
 
“Certificate of Formation” shall mean the Certificate of Formation of the
Company, as amended from time to time.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, including the corresponding provisions of any successor law.
 
“Collateral Agreement” shall mean any agreement, instrument, document or
covenant concurrently or hereafter made or entered into under, pursuant to, or
in connection with this Agreement and any certifications made in connection
therewith or amendment or amendments made at any time or times heretofore or
hereafter to any of the same (including, without limitation, the Management
Agreement).
 
“Company” shall mean BR Hawthorne Creekside JV, LLC a Delaware limited liability
company organized under the Act.
 
 
3

--------------------------------------------------------------------------------

 
 
“Company Minimum Gain” shall have the meaning given to the term “partnership
minimum gain” in Regulations Sections 1.704-2(b)(2) and 1.704-2(d).
 
“Confidential Information” shall have the meaning provided in Section 10(a).
 
“Default Amount” shall have the meaning provided in Section 5.2(b).
 
“Default Loan” shall have the meaning provided in Section 5.2(b)(1).
 
“Default Loan Rate” shall have the meaning provided in Section 5.2(b)(1).
 
“Defaulting Member” shall have the meaning provided in Section 5.2(b).
 
“Delaware UCC” shall mean the Uniform Commercial Code as in effect in the State
of Delaware from time to time.
 
“Dissolution Event” shall have the meaning provided in Section 13.2.
 
“Distributable Funds” with respect to any month or other period, as applicable,
shall mean the sum of (x) an amount equal to the Cash Flow of the Company for
such month or other period, as applicable, as reduced by reserves for
anticipated capital expenditures, future working capital needs and operating
expenses, contingent obligations and other purposes, the amounts of which shall
be reasonably determined from time to time by the Management Committee.
 
“Distributions” shall mean the distributions payable (or deemed payable) to a
Member (including, without limitation, its allocable portion of Distributable
Funds).
 
 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
“Fiscal Year” shall mean each calendar year ending December 31.
 
“Flow Through Entity” shall have the meaning provided in Section 5.7.
 
“Foreign Corrupt Practices Act” shall mean the Foreign Corrupt Practices Act of
the United States, 15 U.S.C. Sections 78a, 78m, 78dd-1, 78dd-2, 78dd-3, and
78ff, as amended, if applicable, or any similar law of the jurisdiction where
the Property is located or where the Company or any of its Subsidiaries
transacts business or any other jurisdiction, if applicable.
 
“Hawthorne” shall have the meaning provided in the first paragraph of this
Agreement.
 
“Hawthorne Transferee” shall have the meaning set forth in Section 12.2(b)(i).
 
“Imputed Closing Costs” means an amount (not to exceed one and one quarters
percent (1.25%) of the purchase price) that would normally be incurred by a
Subsidiary if the Property were sold for an amount specified in Section 15.1 or
Section 15.2 (as applicable), for

 
4

--------------------------------------------------------------------------------

 


title insurance premiums, survey costs, brokerage commissions, legal fees, and
other commercially reasonable closing costs.
 
 “Income” shall mean the gross income of the Company for any month, Fiscal Year
or other period, as applicable, including gains realized on the sale, exchange
or other disposition of the Company’s assets.
 
“Indemnified Party” shall have the meaning provided in Section 14.4(a).
 
“Indemnifying Party” shall have the meaning provided in Section 14.4(a).
 
“Indemnity Collateral” shall have the meaning provided in Section 14.5(a).
 
“Inducement Agreements” shall have the meaning provided in Section 14.4(a).
 
“Inducement Obligations” shall have the meaning provided in Section 14.5(a).
 
“Initiating Member” shall have the meaning provided in Section 15.2(a).
 
“Interest” of any Member shall mean the entire limited liability company
interest of such Member in the Company, which includes, without limitation, any
and all rights, powers and benefits accorded a Member under this Agreement and
the duties and obligations of such Member hereunder.
 
“Key Individuals” shall mean Ed Harrington, Samantha Davenport and Shoffner
Allison.
 
“Loan” shall mean the existing loan for the Project secured by the Deed of Trust
from Reserve at Creekside Limited Partnership, a Florida Limited Liability
Partnership to Miligan-Reynolds, Trustee for the benefit of CWCapital LLC, a
limited liability company, dated 12/9/03 and recorded on 12/10/03 in Book 6958,
page 82, Register’s Office for Hamilton County, Tennessee, in the original
amount of $12,972,200.00 as partially released by Partial Release of Deed of
Trust of record in Book 8002, page 469, said Register’s office, as modified by
Loan Modification Agreement of record in Book 8002, page 488, said Register’s
Office, as assumed by Assumption Agreement of record in Book 8365, page 25, said
Register’s Office, as thereafter assumed by Seller.
 
“Loss” shall mean the aggregate of losses, deductions and expenses of the
Company for any month, Fiscal Year or other period, as applicable, including
losses realized on the sale, exchange or other disposition of the Company’s
assets.
 
“Major Decision” means any decision for the Company to take, or refrain from
taking, any action or incurring any obligation with respect to the following
matters (or the effectuation of any such action or obligation):
 
 
(i)
any merger, conversion or consolidation involving the Company or any Subsidiary
or the sale, lease, transfer, exchange or other disposition of all or
substantially all of the Company’s assets or all of the Interests of the Members
in the Company, in one or a series of related transactions;

 
 
5

--------------------------------------------------------------------------------

 
 
(ii)
except as expressly provided in Section 12 with respect to Transfers by Bluerock
or a Bluerock Transferee to a Bluerock Transferee and with respect to Transfers
by Hawthorne as permitted thereunder, the admission or removal of any Member or
the Company’s issuance to any third party of any equity interest in the Company
(including interests convertible into, or exchangeable for, equity interests in
the Company);

 
 
(iii)
except upon the occurrence of any Dissolution Event, any liquidation,
dissolution or termination of the Company;

 
 
(iv)
giving, granting or undertaking any options, rights of first refusal, deeds of
trust, mortgages, pledges, ground leases, security or other interests in or
encumbering a Property, any portion thereof or any other material assets;

 
 
(v)
selling, conveying, refinancing or effecting any other direct or indirect
transfer of a Property, any Subsidiary (including the Subsidiary owning the
Property) or other material asset of the Company or any portion thereof or the
entering into of any agreement, commitment or assumption with respect to any of
the foregoing;

 
 
(vi)
acquiring by purchase, ground lease or otherwise, any real property or other
material asset or the entry into of any agreement, commitment or assumption with
respect to any of the foregoing, or the making or posting of any deposit
(refundable or non-refundable); or

 
 
(vii)
taking any action by the Company that is reasonably likely to result in any
Member or any of its Affiliates having individual liability under any so called
“bad boy” guaranties or similar agreements provided to third party lenders in
respect of financings relating to the Company, the Subsidiaries or any of their
assets which provide for recourse as a result of willful misconduct, fraud or
gross negligence or failure to comply with the covenants or any other provisions
of such “bad boy” guaranties.

 
“Management Agreement” shall mean that certain property management agreement
attached hereto as Exhibit C to be entered into between the Company (or a
Subsidiary of the Company), as owner, and Property Manager, as manager, pursuant
to which Property Manager will provide certain management services for the
Property.
 
“Management Committee” shall have the meaning provided in Section 9.2(a).
 
“Manager” shall have the meaning provided in Section 9.1(a).
 
“Member” and “Members” shall mean Bluerock, Hawthorne and any other Person
admitted to the Company pursuant to this Agreement.  For purposes of the Act,
the Members shall constitute a single class or group of members.
 
“Member in Question” shall have the meaning provided in Section 16.12.
 
“Member Minimum Gain” shall mean an amount, determined in accordance with
Regulations Section 1.704-2(i)(3) with respect to each Member Nonrecourse Debt,
equal to the Company Minimum Gain that would result if such Member Nonrecourse
Debt were treated as a Nonrecourse Liability.
 
 
6

--------------------------------------------------------------------------------

 
“Member Nonrecourse Debt” shall have the meaning given the term “partner
nonrecourse debt” in Regulations Section 1.704-2(b)(4).
 
“Member Nonrecourse Deductions” shall have the meaning given the term “partner
nonrecourse deductions” in Regulations Section 1.704-2(i).
 
“Net Income” shall mean the amount, if any, by which Income for any period
exceeds Loss for such period.
 
“Net Loss” shall mean the amount, if any, by which Loss for any period exceeds
Income for such period.
 
“New York UCC” shall have the meaning set forth in Section 16.17.
 
“Non-Initiating Member” shall have the meaning provided in Section 15.2(a).
 
“Nonrecourse Deduction” shall have the meaning given such term in Regulations
Section 1.704-2(b)(1).
 
“Nonrecourse Liability” shall have the meaning given such term in Regulations
Section 1.704-2(b)(3).
 
“Offer” shall have the meaning provided in Section 15.2(a).
 
“Offeror” shall have the meaning provided in Section 15.1(b).
 
“Offeree” shall have the meaning provided in Section 15.1(b).
 
“Ownership Entity” shall have the meaning provided in Section 15.2(a).
 
 “Percentage Interest” shall have the meaning provided in Section 5.3.
 
“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other legal entity.
 
“Pledge Agreement” shall have the meaning provided in Section 14.5(a).
 
“Property” shall have the meaning provided in Section 3.
 
“Property Management Fee” shall have the meaning provided in Section 9.7.
 
“Property Manager” shall mean Hawthorne Residential Partners, LLC, so long as
the Management Agreement is in full force and effect and thereafter, the entity
performing similar services for the Company with respect to the Property.
 
“Property Manager Reports” shall have the meaning set forth in Section 8.2(c).
 
“Pursuer” shall have the meaning provided in Section 10(c).
 
 
7

--------------------------------------------------------------------------------

 
“REIT” shall mean a real estate investment trust as defined in Code Section 856.
 
“REIT Member” shall mean any Member, if such Member is a REIT or a direct or
indirect subsidiary of a REIT.
 
“REIT Requirements” shall mean the requirements for qualifying as a REIT under
the Code and Regulations.
 
“Regulations” shall mean the Treasury Regulations promulgated pursuant to the
Code, as amended from time to time, including the corresponding provisions of
any successor regulations.
 
“Representatives” shall have the meaning provided in Section 9.2(a).
 
“Response Period” shall have the meaning provided in Section 15.2(b).
 
“Sale Notice” shall have the meaning provided in Section 15.2(a).
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Seller” shall mean Reserve at Creekside Limited Partnership, a Florida limited
partnership.
 
“Subsidiary” shall mean any corporation, partnership, limited liability company
or other entity of which fifty percent (50%) of which at least a majority of the
capital stock or other equity securities is owned by the Company or more is
owned by the Company.
 
“Tax Matters Member” shall have the meaning provided in Section 8.3.
 
“Total Investment” shall mean the sum of the aggregate Capital Contributions
made by a Member.
 
“Transfer” means, as a noun, any transfer, sale, assignment, exchange, charge,
pledge, gift, hypothecation, conveyance, encumbrance or other disposition,
voluntary or involuntary, by operation of law or otherwise and, as a verb,
voluntarily or involuntarily, by operation of law or otherwise, to transfer,
sell, assign, exchange, charge, pledge, give, hypothecate, convey, encumber or
otherwise dispose of.
 
 “Valuation Amount” shall have the meaning provided in Section 15.1(b).
 
 
Organization of the Company.



 
1.1 Name.  The name of the Company shall be “BR Hawthorne Creekside JV,
LLC”.  The business and affairs of the Company shall be conducted under such
name or such other name as the Members deem necessary or appropriate to comply
with the requirements of law in any jurisdiction in which the Company may elect
to do business.


 
8

--------------------------------------------------------------------------------

 
1.2 Place of Registered Office; Registered Agent.  The address of the registered
office of the Company in the State of Delaware is 2711 Centerville Road,
Wilmington, Delaware 19808.  The name and address of the registered agent for
service of process on the Company in the State of Delaware is Corporation
Service Company, 2711 Centerville Road, Wilmington, Delaware 19808.  The
Management Committee may at any time on five (5) days prior notice to all
Members change the location of the Company’s registered office or change the
registered agent.


1.3 Principal Office.  The principal address of the Company shall be c/o
Bluerock Real Estate, L.L.C., 680 Fifth Avenue, New York, New York 10019 and the
principal office of Property Manager shall be c/o Hawthorne Residential
Partners, 200 Providence Road, Suite 105, Charlotte, North Carolina 28207, or,
in each case, at such other place or places as may be determined by the
Management Committee from time to time.


1.4 Filings. On or before execution of this Agreement, an authorized person
within the meaning of the Act shall have duly filed or caused to be filed the
Certificate of Formation of the Company with the office of the Secretary of
State of Delaware, as provided in Section 18-201 of the Act, and the Members
hereby ratify such filing.  The Manager shall use its best efforts to take such
other actions as may be reasonably necessary to perfect and maintain the status
of the Company as a limited liability company under the laws of
Delaware.  Notwithstanding anything contained herein to the contrary, the
Company shall not do business in any jurisdiction that would jeopardize the
limitation on liability afforded to the Members under the Act or this Agreement.


1.5 Term.  The Company shall continue in existence from the date hereof until
December 31, 2059, unless extended by the Members, or until the Company is
dissolved as provided in Section 13, whichever shall occur earlier.


1.6 Expenses of the Company.  Other than the reimbursement of costs and expenses
as provided herein and the fees described in Section 9.7, no fees, costs or
expenses shall be payable by the Company to any Member (or its Affiliates).


 
Purpose.



The purpose of the Company, subject in each case to the terms hereof, shall be
to engage in the business of acquiring, owning, operating, developing,
renovating, repositioning, managing, leasing, selling, financing and refinancing
the real estate and any real estate related investments (or portions thereof)
known as The Reserve at Creekside Village Apartments, 1340 Reserve Way,
Chattanooga, Tennessee 37421, which are either held by the Company directly or
through entities in which the Company owns a majority of the interests (any
property acquired as aforesaid shall hereinafter be referred to as the
“Property”), and all other activities reasonably necessary to carry out such
purpose.  The acquisition of the Property will be effected through the
utilization of a special purpose entity formed this express purpose and, to the
extent practicable, will be structured in a tax efficient manner for each
Member, in each case as determined by the Management Committee.
 
 
Conditions.



 
9

--------------------------------------------------------------------------------

 
1.7   Bluerock Conditions.  The obligation of Bluerock to consummate the
transactions contemplated herein and to make the initial Capital Contributions
under Section 5.1 is subject to fulfillment of all of the following conditions
on or prior to the date hereof:


(a)           Hawthorne shall deposit in the Company’s bank account or the
designated escrow account of First American Title Insurance Company of New York
(“Title Company”) the amount of its initial Capital Contribution set forth on
Exhibit A hereto;
 
(b)           The Management Agreement shall have been executed by the Company
and Property Manager;
 
(c)           All of the representations and warranties of Hawthorne and
Property Manager contained in this Agreement and the Collateral Agreements shall
be true and correct as of the date hereof;
 
(d)           The Company (or BR Creekside, LLC) shall have assumed the Loan
contemplated by the loan assumption documents to be entered into between BR
Creekside, LLC, Seller, and CWCapital LLC (the “Loan Documents”); and
 
(e)           That certain agreement by and among James G. Babb, III, R. Ramin
Kamfar, Edward Harrington, Samantha Davenport and Shoffner Allison providing for
the allocation of liability and contribution for losses arising from the “bad
boy” guaranties constituting part of the Loan Documents shall have been executed
by Messrs. Harrington and Allison and Ms. Davenport and delivered to Bluerock.
 
1.8   Hawthorne Conditions.  The obligation of Hawthorne to consummate the
transactions contemplated herein and to make the initial Capital Contributions
under Section 5.1 is subject to fulfillment of all of the following conditions
on or prior to the date hereof:


(a)           Bluerock shall deposit into the Company’s bank account or Title
Company’s designated escrow account the amount of its initial Capital
Contribution set forth on Exhibit A hereto;
 
(b)           The Company (or BR Creekside) shall have assumed the Loan
contemplated by the Loan Documents;
 
(c)           The Management Agreement shall have been executed between the
Company and Property Manager;
 
(d)           All of the representations and warranties of Bluerock contained in
this Agreement and the Collateral Agreement shall be true and correct as of the
date hereof; and
 
(e)           That certain agreement by and among James G. Babb, III, R. Ramin
Kamfar, Edward Harrington, Samantha Davenport and Shoffner Allison providing for
the allocation of liability and contribution for losses arising from the “bad
boy” guaranties constituting part of the Loan Documents shall have been executed
by Messrs. Babb and Kamfar and delivered to Hawthorne.
 
 
10

--------------------------------------------------------------------------------

 
 
Capital Contributions, Loans, Percentage Interests and Capital Accounts.



1.9 Initial Capital Contributions.  Subject to the conditions set forth in
Section 4, upon execution of this Agreement, Bluerock and Hawthorne shall each
make an initial Capital Contribution to the Company of cash in the amounts set
forth in Exhibit A attached hereto. The initial Capital Contribution of the
Members to the Company may include amounts for working capital.


1.10 Additional Capital Contributions.


           (a)           Additional Capital Contributions may be called for from
the Members by the Management Committee by written notice to the Members from
time to time as and to the extent capital is necessary to effect an investment
or expenditures approved by the Management Committee.  Except as otherwise
agreed by the Members, such additional Capital Contributions shall be in an
amount for each Member equal to the product of the amount of the aggregate
Capital Contribution called for multiplied by sixty-eight (68%) percent in the
case of Bluerock and thirty-two (32%) percent in the case of Hawthorne.  The
Capital Contributions required to be made by Hawthorne shall be contributed or
advanced, as the case may be, in cash by Hawthorne from its own sources (and
shall not be borrowed or constitute proceeds from a Transfer of a direct or
indirect interest in Hawthorne or the Interest of Hawthorne or otherwise).  Such
additional Capital Contributions shall be payable by the Members to the Company
upon the earlier of (i) twenty (20) days after written request from the Company,
or (ii) the date when the Capital Contribution is required, as set forth in a
written request from the Company.
 
 
(b)           If a Member (a “Defaulting Member”) fails to make a Capital
Contribution that is required as provided in Section 5.2(a) within the time
frame required therein (the amount of the failed contribution and related loan
shall be the “Default Amount”), the other Member, provided that it has made the
Capital Contribution required to be made by it, in addition to any other
remedies it may have hereunder or at law, shall have one or more of the
following remedies:
 
(1)           to advance to the Company on behalf of, and as a loan to the
Defaulting Member, an amount equal to the Default Amount to be evidenced by a
promissory note in form reasonably satisfactory to the non-failing Member (each
such loan, a “Default Loan”).  The Capital Account of the Defaulting Member
shall be credited with the amount of such Default Amount attributable to a
Capital Contribution and the aggregate of such amounts shall constitute a debt
owed by the Defaulting Member to the non-failing Member.  Any Default Loan shall
bear interest at the rate of twenty (20%) percent per annum, but in no event in
excess of the highest rate permitted by applicable laws (the “Default Loan
Rate”), and shall be payable by the Defaulting Member on demand from the
non-failing Member and from any Distributions due to the Defaulting Member
hereunder.  Interest on a Default Loan to the extent unpaid, shall accrue and
compound on a quarterly basis.  A Default Loan shall be prepayable, in whole or
in part, at any time or from time to time without penalty.  Any such Default
Loans shall be with full recourse to the Defaulting Member and shall be secured
by the Defaulting Member’s interest in the Company including, without
limitation, such Defaulting Member’s right to Distributions.  In furtherance
thereof, upon the making of such Default Loan, the

 
11

--------------------------------------------------------------------------------

 


Defaulting Member hereby pledges, assigns and grants a security interest in its
Interest to the non-failing Member and agrees to promptly execute such documents
and statements reasonably requested by the non-failing Member to further
evidence and secure such security interest.  Any advance by the non-failing
Member on behalf of a Defaulting Member pursuant to this Section 5.2(b)(1) shall
be deemed to be a Capital Contribution made by the Defaulting Member except as
otherwise expressly provided herein.  All Distributions to the Defaulting Member
hereunder shall be applied first to payment of any interest due under any
Default Loan and then to principal until all amounts due thereunder are paid in
full.  While any Default Loan is outstanding, the Company shall be obligated to
pay directly to the non-failing Member, for application to and until all Default
Loans have been paid in full, the amount of (x) any Distributions payable to the
Defaulting Member, and (y) any proceeds of the sale of the Defaulting Member’s
Interest in the Company;
 
(2)           subject to any applicable thin capitalization limitations on
indebtedness of the Company, to treat its portion of such Capital Contribution
as a loan to the Company (rather than a Capital Contribution) and to advance to
the Company as a loan to the Company an amount equal to the Default Amount,
which loan shall be evidenced by a promissory note in form reasonably
satisfactory to the non-failing Member and which loan shall bear interest at the
Default Loan Rate and be payable on a first priority basis by the Company from
available Cash Flow and prior to any Distributions made to the Defaulting
Member.  If each Member has loans outstanding to the Company under this
provision, such loans shall be payable to each Member in proportion to the
outstanding balances of such loans to each Member at the time of payment.  Any
advance to the Company pursuant to this Section 5.2(b)(2) shall not be treated
as a Capital Contribution made by the Defaulting Member;
 
(3)           to make an additional Capital Contribution to the Company equal to
the Default Amount whereupon the Percentage Interests of the Members shall be
recalculated to (i) increase the non-defaulting Member’s Percentage Interest by
the percentage (“Applicable Adjustment Percentage”) determined by dividing one
hundred fifty percent (150%) of the Default Amount by the sum of the Members’
Total Investment (taking into account the actual amount of such additional
Capital Contribution) and by increasing its Capital Account by one and one-half
of the amount of the Default Amount, and (ii) to reduce the Defaulting Member’s
Percentage Interest by the Applicable Adjustment Percentage and by decreasing
its Capital Account by one-half of the amount of the Default Amount; or
 
(4)           in lieu of the remedies set forth in subparagraphs (1), (2) or
(3), revoke its portion of such additional Capital Contribution, whereupon the
portion of the Capital Contribution made by the non-failing Member shall be
returned within ten (10) days with interest computed at the Default Loan Rate by
the Company.
 
(c)           Notwithstanding the foregoing provisions of this Section 5.2, no
additional Capital Contributions shall be required from any Member if (i) the
Company or any other Person shall be in default (or with notice or the passage
of time or both, would be in default) in any material respect under any loan,
indenture, mortgage, lease, agreement or instrument to which

 
12

--------------------------------------------------------------------------------

 

the Company or any of its Subsidiaries is a party or by which the Company (or
any of its Subsidiaries) or any of its properties or assets is or may be bound,
(ii) any other Member, the Company or any of its Subsidiaries shall be insolvent
or bankrupt or in the process of liquidation, termination or dissolution, (iii)
any other Member, the Company or any of its Subsidiaries shall be subjected to
any pending litigation (x) in which the amount in controversy exceeds $500,000,
(y) which litigation is not being defended by an insurance company who would be
responsible for the payment of any judgment in such litigation, and (z) which
litigation if adversely determined could have a material adverse effect on such
other Member and/or the Company or any of its Subsidiaries and/or could
interfere with their ability to perform their obligations hereunder or under any
Collateral Agreement, (iv) there has been a material adverse change in
(including, but not limited to, the financial condition of) any other Member
(and/or its Affiliates) which, in Member’s reasonable judgment, prevents such
other Member (and/or its Affiliates from performing, or substantially interferes
with their ability to perform, their obligations hereunder or under any
Collateral Agreement.  If any of the foregoing events shall have occurred and
any Member elects not to make a Capital Contribution on account thereof, then
any other Member which has made its pro rata share of such Capital Contribution
shall be entitled to a return of such Capital Contribution from the Company.
 
1.11 Percentage Ownership Interest.  The Members shall have the initial
percentage ownership interests (as the same are adjusted as provided in this
Agreement, a “Percentage Interest”) in the Company set forth on Exhibit A
immediately following the Capital Contributions provided for in Section
5.1.  The Percentage Interests of the Members in the Company shall be adjusted
monthly so that the respective Percentage Interests of the Members at any time
shall be in proportion to their respective cumulative Total Investment made (or
deemed to be made) pursuant to Sections 5.1 and 5.2, as the same may be further
adjusted pursuant to Section 5.2(b)(3).  Percentage Interests shall not be
adjusted by distributions made (or deemed made) to a Member.


1.12 Return of Capital Contribution.  Except as approved by each of the Members,
no Member shall have any right to withdraw or make a demand for withdrawal of
the balance reflected in such Member’s Capital Account (as determined under
Section 5.6) until the full and complete winding up and liquidation of the
business of the Company.


1.13 No Interest on Capital.  Interest earned on Company funds shall inure
solely to the benefit of the Company, and no interest shall be paid upon any
Capital Contributions nor upon any undistributed or reinvested income or profits
of the Company.


1.14 Capital Accounts.  A separate capital account (the “Capital Account”) shall
be maintained for each Member in accordance with Section 1.704-1(b)(2)(iv) of
the Regulations. Without limiting the foregoing, the Capital Account of each
Member shall be increased by (i) the amount of any Capital Contributions made by
such Member, (ii) the amount of Income allocated to such Member and (iii) the
amount of income or profits, if any, allocated to such Member not otherwise
taken into account in this Section 5.6.  The Capital Account of each Member
shall be reduced by (i) the amount of any cash and the fair market value of any
property distributed to the Member by the Company (net of liabilities secured by
such distributed property that the Member is considered to assume or take
subject to), (ii) the amount of Loss allocated to the Member and (iii) the
amount of expenses or losses, if any, allocated to such

 
13

--------------------------------------------------------------------------------

 

Member not otherwise taken into account in this Section 5.6.  The Capital
Accounts of the Members shall not be increased or decreased pursuant to
Regulations Section 1.704-1(b)(2)(iv)(f) to reflect a revaluation of the
Company’s assets on the Company’s books in connection with any contribution of
money or other property to the Company pursuant to Section 5.2 by existing
Members.  If any property other than cash is distributed to a Member, the
Capital Accounts of the Members shall be adjusted as if such property had
instead been sold by the Company for a price equal to its fair market value, the
gain or loss allocated pursuant to Section 7, and the proceeds distributed in
the manner set forth in Section 6.1 or Section 13.3(e)(iii).  No Member shall be
obligated to restore any negative balance in its Capital Account.  No Member
shall be compensated for any positive balance in its Capital Account except as
otherwise expressly provided herein.  The foregoing provisions and the other
provisions of this Agreement relating to the maintenance of Capital Accounts are
intended to comply with the provisions of Regulations Section 1.704-1(b)(2) and
shall be interpreted and applied in a manner consistent with such Regulations.


1.15 New Members.  The Company may issue additional Interests and thereby admit
a new Member or Members, as the case may be, to the Company, only if such new
Member (i) has delivered to the Company its Capital Contribution, (ii) has
agreed in writing to be bound by the terms of this Agreement by becoming a party
hereto, and (iii) has delivered such additional documentation as the Company
shall reasonably require to so admit such new Member to the Company.  Without
the prior written consent of each then-current Member, a new Member may not be
admitted to the Company if the Company would, or may, have in the aggregate more
than one hundred (100) members.  For purposes of determining the number of
members under this Section 5.7, a Person (the “beneficial owner”) indirectly
owning an interest in the Company through a partnership, grantor trust or
S corporation (as such terms are used in the Code) (the “flow-through entity”)
shall be considered a member, but only if (i) substantially all of the value of
the beneficial owner’s interest in the flow-through entity is attributable to
the flow-through entity’s interest (direct or indirect) in the Company and (ii)
in the sole discretion of the Management Committee, a principal purpose of the
use of the flow-through entity is to permit the Company to satisfy the
100-member limitation.


 
Distributions.



1.16 Distribution of Distributable Funds


(a)           The Management Committee shall calculate and determine the amount
of Distributable Funds for each applicable period.  Except as provided in
Sections 5.2(b), 6.1(b) or 13.3 or otherwise provided hereunder, Distributable
Funds, if any, shall be distributed to the Members, in proportion to their
Percentage Interests, on a semi-annual basis based on a calendar year, so long
as the Loan is outstanding.  Thereafter, such distributions shall be made on the
15th day of each month or from time to time as determined by the Management
Committee.
 
 (b)           Any distributions otherwise payable to a Member under this
Agreement shall be applied first to satisfy amounts due and payable on account
of the indemnity and/or contribution obligations of such Member under this
Agreement and/or any other agreement delivered by such Member to the Company or
any other Member but shall be deemed distributed to such Member for purposes of
this Agreement.
 
 
14

--------------------------------------------------------------------------------

 
1.17 Distributions in Kind.  In the discretion of the Management Committee,
Distributable Funds may be distributed to the Members in cash or in kind and
Members may be compelled to accept a distribution of any asset in kind even if
the percentage of that asset distributed to it exceeds a percentage of that
asset that is equal to the percentage in which such Member shares in
distributions from the Company.  In the case of all assets to be distributed in
kind, the amount of the distribution shall equal the fair market value of the
asset distributed as determined by the Management Committee.  In the case of a
distribution of publicly traded property, the fair market value of such property
shall be deemed to be the average closing price for such property for the thirty
(30) day period immediately prior to the distribution, or if such property has
not yet been publicly traded for thirty (30) days, the average closing price of
such property for the period prior to the distribution in which the property has
been publicly traded.


 
Allocations.



1.18 Allocation of Net Income and Net Losses Other than in Liquidation.  Except
as otherwise provided in this Agreement, Net Income and Net Losses of the
Company for each Fiscal Year shall be allocated among the Members in a manner
such that, as of the end of such Fiscal Year and taking into account all prior
allocations of Net Income and Net Losses of the Company and all distributions
made by the Company through such date, the Capital Account of each Member is, as
nearly as possible, equal to the distributions that would be made to such Member
pursuant to Section 6.1 if the Company were dissolved, its affairs wound up and
assets sold for cash equal to their tax basis (or book value in the case of
assets that have been revalued in accordance with Section 704(b) of the Code),
all Company liabil­ities were satisfied, and the net assets of the Company were
distributed in accordance with Section 6.1 immediately after such allocation.


1.19 Allocation of Net Income and Net Losses in Liquidation.  Net Income and Net
Losses realized by the Company in connection with the liquidation of the Company
pursuant to Section 13 shall be allocated among the Members in a manner such
that, taking into account all prior allocations of Net Income and Net Losses of
the Company and all distributions made by the Company through such date, the
Capital Account of each Member is, as nearly as possible, equal to the amount
which such Member is entitled to receive pursuant to Section 13.3(d)(iii).


1.20 U.S. Tax Allocations.
 
(a)           Subject to Section 704(c) of the Code, for U.S. federal and state
income tax purposes, all items of Company income, gain, loss, deduction and
credit shall be allocated among the Members in the same manner as the
corresponding item of income, gain, loss, deduction or credit was allocated
pursuant to the preceding paragraphs of this Section 7.
 
(b)           Code Section 704(c).  In accordance with Code Section 704(c) and
the Treasury regulations promulgated thereunder, income and loss with respect to
any property contributed to the capital of the Company (including, if the
property so contributed constitutes a partnership interest, the applicable
distributive share of each item of income, gain, loss, expense and other items
attributable to such partnership interest whether expressly so allocated or
reflected in partnership allocations) shall, solely for U.S. federal income tax
purposes, be allocated among the Members so as to take account of any variation
between the adjusted basis

 
15

--------------------------------------------------------------------------------

 


of such property to the Company for U.S. federal income tax purposes and its
Agreed Upon Value at the time of contribution.  Such allocation shall be made in
accordance with such method set forth in Regulations Section 1.704-3(b) as the
Manager in its reasonable discretion approves.
 
Any elections or other decisions relating to such allocations shall be made by
Bluerock in any manner that reasonably reflects the purpose and intention of
this Agreement.  Allocations pursuant to this Section 7.3. are solely for
purposes of U.S. federal, state and local income taxes and shall not affect, or
in any way be taken into account in computing, any Member’s share of Net Income,
Net Loss, other items or distributions pursuant to any provisions of this
Agreement.
 
 
Books, Records, Tax Matters and Bank Accounts.



 
1.21 Books and Records.  The books and records of account of the Company shall
be maintained in accordance with industry standards and shall be based on the
Property Manager Reports.  The books and records shall be maintained at the
Company’s principal office or at a location designated by the Management
Committee, and all such books and records (and the dealings and other affairs of
the Company and its Subsidiaries) shall be available to any Member at such
location for review, investigation, audit and copying, at such Member’s sole
cost and expense, during normal business hours on at least twenty-four (24)
hours prior notice.  In connection with such review, investigation or audit,
such Member (and its representatives and agents) shall have the unfettered right
to meet and consult with any and all employees of Property Manager (or any of
their respective Affiliates) and to attend meetings and independently meet and
consult with any and all third parties having dealings or any other relationship
with the Company or any of its subsidiaries or with Property Manager in respect
of the Company or any of its Subsidiaries.


1.22 Reports and Financial Statements.


(a)           Within thirty (30) days of the end of each Fiscal Year, the
Manager shall cause each Member to be furnished with two sets of the following
additional annual reports computed as of the last day of the Fiscal Year:
 
 
(i)
An unaudited balance sheet of the Company;

 
 
(ii)
An unaudited statement of the Company’s profit and loss; and

 
 
(iii)
A statement of the Members’ Capital Accounts and changes therein for such Fiscal
Year.

 
(b)           Within fifteen (15) days of the end of each quarter of each Fiscal
Year, the Property Manager shall cause to be furnished to Bluerock such
information as requested by Bluerock as is necessary for any REIT Member to
determine its qualification as a REIT and its compliance with REIT Requirements
as shall be requested by Bluerock.  Further, the Property Manager shall
cooperate in a reasonable manner at the request of any Member to work in good
faith with any designated accountants or auditors of such Member or its
Affiliates so that such

 
16

--------------------------------------------------------------------------------

 


Member or its Affiliate is able to comply with its public reporting,
attestation, certification and other requirements under the Securities Exchange
Act of 1934, as amended, applicable to such entity, and to work in good faith
with the designated accountants or auditors of the Member or any of its
Affiliates in connection therewith, including for purposes of testing internal
controls and procedures of such Member or its Affiliates.
 
(c)           The Members acknowledges that the Property Manager is obligated to
perform Project-related accounting and furnish Project-related accounting
statements under the terms of the Management Agreement (the “Property Manager
Reports”).  Manager shall be entitled to rely on the Property Manager Reports
with respect to its obligations under this Section 8, and the Members
acknowledge that the reports to be furnished shall be based on the Property
Manager Reports, without any duty on the part of the Manager to further
investigate the completeness, accuracy or adequacy of the Property Manager
Reports.
 
8.3           Tax Matters Member.  Bluerock is hereby designated as the “tax
matters partner” of the Company and the Subsidiaries, as defined in Section
6231(a)(7) of the Code (the “Tax Matters Member”) and shall prepare or cause to
be prepared all income and other tax returns of the Company and the Subsidiaries
pursuant to the terms and conditions of Section 8.5.  Except as otherwise
provided in this Agreement, all elections required or per­mitted to be made by
the Company and the Subsidiaries under the Code or state tax law shall be timely
determined and made by Bluerock.  The Members intend that the Company be treated
as a partnership for U.S. federal, state and local tax purposes, and the Members
will not elect or authorize any person to elect to change the status of the
Company from that of a partnership for U.S. federal, state and local income tax
purposes.  Bluerock agrees to consult with Hawthorne with respect to any written
notice of any material tax elections and any material inquiries, claims,
assessments, audits, controversies or similar events received from any taxing
authority.  In addition, upon the request of any Member, the Company and each
Subsidiary shall make an election pursuant to Code Section 754 to adjust the
basis of the Company’s property in the manner provided in Code Sections 734(b)
and 743(b).  The Company hereby indemnifies and holds harmless Bluerock from and
against any claim, loss, expense, liability, action or damage resulting from its
acting or its failure to take any action as the “tax matters partner” of the
Company and the Subsidiaries, provided that any such action or failure to act
does not constitute gross negligence or willful misconduct.
 


8.4           Bank Accounts.  All funds of the Company are to be deposited in
the Company’s name in such bank account or accounts as may be designated by the
Management Committee and shall be withdrawn on the signature of such Person or
Persons as the Management Committee may authorize.


8.5           Tax Returns.  Manager shall cause to be prepared all income and
other tax returns of the Company and the Subsidiaries required by applicable law
and shall submit such returns to the Management Committee for its review,
comment and approval at least ten (10) days prior to the due date or extended
due date thereof and shall thereafter cause the same to be filed in a timely
manner (including extensions).  No later than the due date or extended due date,
Manager shall deliver or cause to be delivered to each Member a copy of the tax
returns for the Company and such Subsidiaries with respect to such Fiscal Year,
together with such information

 
17

--------------------------------------------------------------------------------

 


with respect to the Company and such Subsidiaries as shall be necessary for the
preparation by such Member of its U.S. federal and state income or other tax and
information returns.


8.6           Expenses.  Notwithstanding any contrary provision of this
Agreement, the Members acknowledge and agree that the reasonable expenses and
charges incurred directly or indirectly by or on behalf of the Manager in
connection with its obligations under this Section 8 will be reimbursed by the
Company to the Manager.


 
Management and Operations.



 
1.23 Management.


(a)           The Company shall be managed by Bluerock (“Manager”), who shall
have the authority to exercise all of the powers and privileges granted by the
Act, any other law or this Agreement, together with any powers incidental
thereto, and to take any other action not prohibited under the Act or other
applicable law, so far as such powers or actions are necessary or convenient or
related to the conduct, promotion or attainment of the business, purposes or
activities of the Company.  Manager shall manage the operations and affairs of
the Company, subject to the oversight and reversal by, and direction from, the
Management Committee and/or Bluerock.  Decisions on the matters set forth in
Exhibit E require the express approval of the Management Committee and Bluerock
and shall be made solely by the Management Committee and Bluerock as provided
therein.  To the extent that Bluerock or a Bluerock Transferee Transfers all or
a portion of its Interest in accordance with Section 12 to a Bluerock
Transferee, such Bluerock Transferee may be appointed as a co-Manager under this
Section 9.1(a) by Bluerock or a Bluerock Transferee then holding all or a
portion of an Interest without any further action or authorization by any
Member.
 
(b)           The Management Committee may appoint individuals to act on behalf
of the Company with such titles and authority as determined from time to time by
the Management Committee.  Each of such individuals shall hold office until his
or her death, resignation, replacement by the Member who appointed the
individual to the Management Committee, or removal by a vote of the Management
Committee (in which case the Member who appointed such individual shall promptly
appoint a replacement).
 
1.24 Management Committee.


(a)           Bluerock and Hawthorne hereby establish a management committee
(the “Management Committee”).  The Management Committee shall consist of four
(4) individuals appointed to act as “representatives” of the Member that
appointed him or her (the “Representatives”) as follows: (i) Bluerock shall be
entitled to designate two (2) Representatives to represent Bluerock; and (ii)
Hawthorne shall be entitled to designate two (2) Representatives to represent
Hawthorne.  The initial members of the Management Committee are set forth on
Exhibit A.  Hawthorne represents, warrants and covenants that the
Representatives designated by Hawthorne on Exhibit A have, and shall at all
times have, the full power and authority to make decisions and vote as a member
of the Management Committee, and that such Representatives’ votes as members of
the Management Committee will be binding on Hawthorne and any
 


 
18

--------------------------------------------------------------------------------

 

transferee of all or a portion of Hawthorne’s Interest; unless and until such
time as Hawthorne or its transferee notifies Bluerock of a change in a
Representative, after which time this sentence shall apply only with respect to
the replacement Representative.
 
(b)           Each member of the Management Committee, subject to Section
9.1(b), shall hold office until death, resignation or removal at the pleasure of
the Member that appointed him or her.  If a vacancy occurs on the Management
Committee, the Person with the right to appoint and remove such vacating
Representative shall appoint his/her or her successor.  A Member shall lose its
right to have representatives on the Management Committee, and its
representatives on the Management Committee shall be deemed to be automatically
removed, as of the date on which such Member ceases to be a Member or as
otherwise provided in this Agreement.  If Bluerock or a Bluerock Transferee
Transfers all or a portion of its Interest to a Bluerock Transferee pursuant to
Section 12.2, such Bluerock Transferee shall automatically, and without any
further action or authorization by any Member, succeed to the rights and powers
of Bluerock under this Section 9 as may be agreed to between Bluerock or the
Bluerock Transferee which is transferring the Interest, on the hand, and the
Bluerock Transferee to which the Interest is being transferred, on the other
hand, including the shared or unilateral right to appoint the Representatives
that Bluerock was theretofore entitled to appoint pursuant to Section 9.2(a).
 
(c)           The Management Committee shall meet once every quarter (unless
waived by mutual agreement of the Members) and at such other times as may be
necessary for the conduct of the Company’s business on at least five (5) days
prior written notice of the time and place of such meeting given by any
Representative. Notice of regular meetings of the Management Committee are not
required.  Representatives may waive in writing the requirements for notice
before, at or after a special meeting, and attendance at such a meeting without
objection by a Representative shall be deemed a waiver of such notice
requirement.
 
(d)           The Management Committee shall have the right, but not the
obligation, to elect one of the Representatives or another person to serve as
Secretary of the Management Committee.  Such person shall hold office until
his/her or her death, resignation or removal by a vote of the Management
Committee.  The Secretary or a person designated by him or her shall take
written minutes of the proceedings of the meetings of the Management Committee,
and such minutes shall be filed with the records of the Company.
 
(e)           The only Representatives required to constitute a quorum for a
meeting of the Management Committee shall be one (1) Representative appointed by
Bluerock and one (1) Representative appointed by Hawthorne; provided, however,
that if Hawthorne has not appointed at least one (1) Representative to the
Management Committee at the time of such meeting (for example, if each Hawthorne
Representative has been removed and not replaced), then a quorum for a meeting
of the Management Committee shall be one (1) Representative appointed by
Bluerock.  Each of the two (2) Representatives appointed by Bluerock shall be
entitled to cast two (2) votes on any matter that comes before the Management
Committee and each of the Representatives appointed by Hawthorne shall be
entitled to cast one (1) vote on any matter that comes before the Management
Committee.  Approval by the Management Committee of any matter shall require the
affirmative vote (including votes cast by proxy) of at least a majority of the
votes of the Representatives then in office voting at a duly held meeting of the
Management

 
19

--------------------------------------------------------------------------------

 


Committee, except as specifically set forth on Exhibit E.  Exhibit E may only be
amended to remove items specified therein by a unanimous vote of the
Representatives.
 
(f)           Any meeting of the Management Committee may be held by conference
telephone call, video conference or through similar communications equipment by
means of which all persons participating in the meeting can communicate with
each other.  Participation in a telephonic and/or video conference meeting held
pursuant to this Section shall constitute presence in person at such meeting.
 
(g)           Any action required or permitted to be taken at a meeting of the
Management Committee may be taken without a meeting, without prior notice and
without a vote if a consent or consents in writing, setting forth the action so
taken, shall be signed by the Representatives having not less than the minimum
of votes that would be necessary to authorize or take such action at a meeting
at which all Representatives entitled to vote thereon were present and
voted.  All consents shall be filed with the minutes of the proceedings of the
Management Committee.
 
(h)           Except as otherwise expressly provided in this Agreement, none of
the Members or their Representatives (in their capacities as members of the
Management Committee) only, shall have any duties or liabilities to the Company
or any other Member (including any fiduciary duties), whether or not such duties
or liabilities otherwise arise or exist in law or in equity, and each Member
hereby expressly waives any such duties or liabilities; provided, however, that
this Section 9.2(h) shall not eliminate or limit the liability of such
Representatives or the Members (A) for acts or omissions that involve fraud,
intentional misconduct or a knowing and culpable violation of law, or (B) for
any transaction not permitted or authorized under or pursuant to this Agreement
from which such Representative or Member derived a personal benefit unless the
Management Committee has approved in writing such transaction in accordance with
this Agreement; provided, further, however, that the duty of care of each of
such Representatives and the Members is to not act with fraud, intentional
misconduct or a knowing and culpable violation of law.  Except as provided in
this Agreement, whenever in this Agreement a Representative of a Member and/or a
Member is permitted or required to make a decision affecting or involving the
Company, any Member or any other Person, such Representative and/or such Member
shall be entitled to consider only such interests and factors as he, she or it
desires, including a particular Member’s interests, and shall, to the fullest
extent permitted by applicable law, have no duty or obligation to give any
consideration to any interest of or factors affecting the Company or any Member.
 
1.25 Annual Business Plan.  No later than thirty (30) days prior to the end of
the then current Fiscal Year (except for the 2010 Annual Business Plan, a copy
of which is attached hereto as Exhibit D), Property Manager shall prepare (or
cause to be prepared) and shall deliver to the Management Committee and Bluerock
for approval pursuant to Section 9.1 (and Exhibit D) the annual business plan
for the next Fiscal Year.  If Property Manager fails to deliver a proposed
annual business plan or if the plan proposed is unacceptable to the Management
Committee or Bluerock, the Management Committee and/or Bluerock shall have the
right to prepare, for approval by the Management Committee and/or Bluerock, a
proposed annual business plan (a plan approved by the Management Committee and
Bluerock, is referred to herein as the “Annual Business Plan”). The Annual
Business Plan shall be updated on a quarterly

 
20

--------------------------------------------------------------------------------

 


basis.  No material changes or departures from any item in an Annual Business
Plan approved by the Management Committee shall be made by Property Manager
without the prior approval of the Management Committee.  Each Annual Business
Plan shall include the information set forth in Exhibit B.


1.26 Implementation of Plan by Property Manager.  Property Manager shall,
subject to the limitations contained herein, the availability of operating
revenues and other cash flow and any other matters outside of the reasonable
control of Property Manager, implement and shall not vary or modify the then
applicable Annual Business Plan without the approval of the Management Committee
and Bluerock. Property Manager shall promptly advise and inform the Management
Committee of any transaction, notice, event or proposal directly relating to the
management and operation of any Property, other assets of the Company or the
Company or any Subsidiary which does or is likely to significantly affect,
either adversely or favorably, such Property, other assets of the Company or the
Company or such Subsidiary or cause a significant deviation from the Annual
Business Plan.  Nothing contained herein shall in any way diminish the
obligations or duties of Property Manager hereunder.


1.27 Affiliate Transactions.  No agreement shall be entered into by the Company
or any Subsidiary with a Member or any Affiliate of a Member and no decision
shall be made in respect of any such agreement (including, without limitation,
the enforcement or termination thereof) unless such agreement or related
decision shall have been approved in writing by the Management
Committee.  Without limiting the foregoing, any such agreement shall be on arm’s
length terms and conditions, be terminable on fifteen (15) days’ notice without
penalty and the terms and conditions of such agreement shall be disclosed to all
Representatives prior to the execution and delivery thereof.  Further, the
written approval of Bluerock shall be required prior to the use of the name
“Bluerock” in connection with any matter or transaction.


1.28 Other Activities.
 
(a)           Right to Participation in Other Member Ventures.  Neither the
Company nor any Member (or any Affiliate of any Member) shall have any right by
virtue of this Agreement either to participate in or to share in any other now
existing or future ventures, activities or opportunities of any of the other
Members or their Affiliates, or in the income or proceeds derived from such
ventures, activities or opportunities.  Neither the Company nor any Member (or
any Affiliate of any Member) shall have any right by virtue of this Agreement
either to participate in or to share in any other now existing or future
ventures, activities or opportunities of any of the other Members or their
Affiliates, or in the income or proceeds derived from such ventures, activities
or opportunities.
 
(b)           Limitation on Actions of Members; Binding Authority.  No Member
shall, without the prior written consent of the other Members, take any action
on behalf of, or in the name of, the Company, or enter into any contract,
agreement, commitment or obligation binding upon the Company, or, in its
capacity as a Member or Manager of the Company, perform any act in any way
relating to the Company or the Company’s assets, except in a manner and to the
extent consistent with the provisions of this Agreement.  Notwithstanding any
provision in this Agreement to the contrary and without the need for any
additional consent from any Person, the

 
21

--------------------------------------------------------------------------------

 


Company, are hereby authorized to execute, deliver and perform that certain
Consent and Agreement of the Company attached to the Pledge Agreement.


1.29 Management Agreement.


(a)           The Company has entered into the Management Agreement for the
Property with Property Manager (which Management Agreement shall be updated and
supplemented from time to time) pursuant to which Property Manager will provide
the development and management services described therein to the
Company.  Pursuant to the Management Agreement and subject to the terms of the
Loan Documents, including any regulatory agreement required by the U.S.
Department of Housing and Urban Development with respect to the Property,
Property Manager will be entitled to receive a net property management fee equal
to 3.0% of Gross Receipts (as defined in the Management Agreement) (the
“Management Fee”) and Bluerock will be entitled to receive an oversight fee
equal to 1.0% of the Gross Receipts (the “Oversight Fee”).  The Management Fee
earned by the Property Manager and the Oversight Fee earned by Bluerock shall be
subordinate to Bluerock’s receipt of an eight percent (8%) per annum simple
return on Bluerock’s Total Investment over the term of Bluerock’s investment
from the Company or any Subsidiary (the “Subordinated Hurdle”) as of each
distribution date under Section 6.1 (whether or not distributions are actually
made).  To the extent the Property Manager has received any Management Fee
and/or Bluerock has received any Oversight Fee prior to such distribution date,
but Bluerock has not been distributed cash pursuant to Section 6.1 equal to or
greater than the Subordinated Hurdle as of such date, the Property Manager and
Bluerock shall be required to pay to Bluerock such portion of the Management Fee
received by the Property Manager and Oversight Fee received by Bluerock, each in
proportion to the Management Fee received by Property Manager as compared to the
Oversight Fee received by Bluerock, necessary to cause Bluerock to have received
the Subordinated Hurdle accrued as of such distribution date (such repayments
will be treated as distributions for determining whether the Subordinated Hurdle
has been achieved). Portions of the Management Fee and the Oversight Fee that
are paid to Bluerock due to the provisions of the preceding sentence, shall
accrue and will be payable immediately after Bluerock has achieved the
Subordinated Hurdle to the extent such fund are available at future distribution
dates.   To illustrate the provisions of the previous two sentences: (i) assume
that Bluerock’s Total Investment is $100 and it has received distributions under
Section 6.1 of $7.00 as of the end of Year 1 (further assume such date is a
distribution date) for a total of $7.00 or 7% on its Total Investment, and that
the Property Manager has received the Management Fee and Bluerock has received
the Oversight Fee prior to such distribution date; under those circumstances,
the Property Manager and Bluerock would each be required to repay its
proportionate share from the Management Fee and Oversight Fee, as applicable, to
Bluerock necessary to cause Bluerock to have received $8.00 or 8% of its Total
Investment, with such repaid portion of the Management Fee and Oversight Fee
beginning to accrue as payable to the Property Manager and Bluerock; (ii) in
Year 2, Bluerock received distributions of $10.00 for a total of $10.00 as of
the end of Year 2 (further assume such date is a distribution date) for a total
of $10.00 or 10% on its Total Investment) and $17.00 in total for Years 1 and 2
(8.5% per annum simple return on its Total Investment of the Management Fee);
under these circumstances, the Property Manager would be entitled to receive its
proportionate share of the accrued Management Fee from Year 1 and Bluerock would
be entitled to receive its proportionate share of the accrued Oversight Fee from

 
22

--------------------------------------------------------------------------------

 


Year 1, to the extent of any excess amounts over the Subordinated Hurdle; thus,
Bluerock would pay the Property Manager and Bluerock, proportionately, up to
$1.00 toward the accrued Management Fee and Oversight Fee, with any then unpaid
amounts continuing to accrue and be payable.


(b)           The Management Agreement shall be terminable by the Company and/or
Bluerock for any reason on thirty (30) days’ notice from the Management
Committee or Bluerock to Property Manager. Any delegation of the
responsibilities of Property Manager or the subcontracting for such services
will be subject to Bluerock’s prior written consent.  Separate agreements may
also be entered into with Hawthorne, Bluerock, their respective Affiliates, or
with third parties for certain services to be provided to the Company, including
leasing, construction management, property management, asset management,
technology services, etc.  Such arrangements shall be at market rates, and shall
be entered into only with the Management Committee’s prior written approval of
the Management Committee and Bluerock, consistent with an approved budget and
business plan for each asset.  Unless otherwise agreed, all such contracts will
be payable on a monthly basis and will be terminable upon thirty (30) day’s
notice for any reason or no reason.
 
1.30 Operation in Accordance with REOC/REIT Requirements.
 
(a)           The Members acknowledge that Bluerock or one or more of its
Affiliates (an “BR Affiliate”) intends to qualify as a “real estate operating
company” or “venture capital operating company” within the meaning of U.S.
Department of Labor Regulation 29 C.F.R. §2510.3-101 (a “REOC”), and agree that
the Company and its Subsidiaries shall be operated in a manner that will enable
Bluerock and such BR Affiliate to so qualify.  Notwithstanding anything herein
to the contrary, the Company and its Subsidiaries shall not take, or refrain
from taking, any action that would result in Bluerock or a BR Affiliate from
failing to qualify as a REOC.  The Members acknowledge and agree that Bluerock
may assign any or all of its rights or powers under this Agreement as Manager,
to designate committee representatives, to provide consents and approvals, or
any other rights or powers to one or more of its BR Affiliates as it deems
appropriate, and the exercise of any such rights or powers by a BR Affiliate
shall have full force and effect under this Agreement without the need for any
further consent or approval.  Hawthorne (a) shall not fund any Capital
Contribution "with the 'plan assets' of any 'employee benefit plan' within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended or any 'plan' as defined by Section 4975 of the Internal Revenue Code
of 1986, as amended", and (b) shall comply with any requirements specified by
Bluerock in order to ensure compliance with this Section 9.8.
 
(b)           Notwithstanding anything in this Agreement to the contrary, unless
specifically agreed to by the Management Committee in writing, neither the
Company nor its Subsidiaries shall hold any investment, incur any indebtedness
or otherwise take any action that would cause any Member of the Company (or any
Person holding an indirect interest in the Company through an entity or series
of entities treated as partnerships for U.S. federal income tax purposes) to
realize any “unrelated business taxable income” as such term is defined in Code
Sections 511 through 514.  All consents shall be filed with the minutes of the
proceedings of the Management Committee.
 
 
23

--------------------------------------------------------------------------------

 
 
          (c)           The Company (and any direct or indirect Subsidiary of
the Company) may not engage in any activities or hold any assets that would
constitute or result in the occurrence of a REIT Prohibited Transaction as
defined herein.  Notwithstanding anything to the contrary contained in this
Agreement, during the time a REIT Member is a Member of the Company, neither the
Company, any direct or indirect Subsidiary of the Company, nor any Member of the
Company shall take or refrain from taking any action which, or the effect of
which, would constitute or result in the occurrence of a REIT Prohibited
Transaction by the Company or any direct or indirect Subsidiary thereof,
including without limiting the generality of the foregoing, but in amplification
thereof:
 
(i) Entering into any lease, license, concession or other agreement or
permitting any sublease, license, concession or other agreement that provides
for rent or other payment based in whole or in part on the income or profits of
any person, excluding for this purpose a lease that provides for rent based in
whole or in part on a fixed percentage or percentages of gross receipts or gross
sales of any person without reduction for any costs of the lessee (and in the
case of a sublease, without reduction for any sublessor costs);
 
(ii) Leasing personal property, excluding for this purpose a lease of personal
property that is entered into in connection with a lease of real property where
the rent attributable to the personal property is less than 15% of the total
rent provided for under the lease;
 
(iii) Acquiring or holding any debt investments, excluding for these purposes
“debt” solely between wholly-owned Subsidiaries of the Company, unless (I) the
amount of interest income received or accrued by the Company under such loan
does not, directly or indirectly, depend in whole or in part on the income or
profits of any person, and (II) the debt is fully secured by mortgages on real
property or on interests in real property.  Notwithstanding anything to the
contrary herein, in the case of debt issued to the Company by a Subsidiary which
is treated as a “taxable REIT subsidiary” of the REIT Member, such debt shall be
secured by a mortgage or similar security interest, or by a pledge of the equity
ownership of a subsidiary of such taxable REIT subsidiary;
 
(iv) Acquiring or holding, directly or indirectly, more than 10% of the
outstanding securities of any one issuer (by vote or value) other than an entity
which either (i) is taxable as a partnership or a disregarded entity for United
States federal income tax purposes, (ii) has properly elected to be a taxable
REIT subsidiary of the REIT Member by jointly filing with REIT, IRS Form 8875,
or (iii) has properly elected to be a real estate investment trust for U.S.
federal income tax purposes;
 
(v) Entering into any agreement where the Company receives amounts, directly or
indirectly, for rendering services to the tenants of any property that is owned,
directly or indirectly, by the Company other than (i) amounts received for
services that are customarily furnished or rendered in connection with the
rental of real property of a similar class in the geographic areas in which the
Property is located where such services are either provided by (A) an
Independent Contractor (as defined in Section 856(d)(3) of the Code) who is
adequately compensated for such services and from which the Company or REIT
Member do not, directly or indirectly, derive revenue or (B) a taxable REIT
subsidiary of REIT Member who

 
24

--------------------------------------------------------------------------------

 


is adequately compensated for such services or (ii) amounts received for
services that are customarily furnished or rendered in connection with the
rental of space for occupancy only (as opposed to being rendered primarily for
the convenience of the Property’s tenants);
 
(vi) Entering into any agreement where a material amount of income received or
accrued by the Company under such agreement, directly or indirectly, does not
qualify as either (i) “rents from real property” or (ii) “interest on
obligations secured by mortgages on real property or on interests in real
property,” in each case as such terms are defined in Section 856(c) of the Code;
 
(vii) Holding cash of the Company available for operations or distribution in
any manner other than a traditional bank checking or savings account;
 
             (viii) Selling or disposing of any property, subsidiary or other
asset of the Company prior to (i) the completion of a two (2) year holding
period with such period to begin on the date the Company acquires a direct or
indirect interest in such property and begins to hold such property, subsidiary
or asset for the production of rental income, and (ii) the satisfaction of any
other requirements under Section 857 of the Code necessary for the avoidance of
a prohibited transaction tax on the REIT; or
 
(ix) Failing to make current cash distributions to REIT Member each year in an
amount which does not at least equal the taxable income allocable to REIT Member
for such year.


Notwithstanding the foregoing provisions of this Section 9.8(c), the Company may
enter into a REIT Prohibited Transaction if it receives the prior written
approval of the REIT Member specifically acknowledging that the REIT Member is
approving a REIT Prohibited Transaction pursuant to this Section 9.8(c).  For
purposes of this Section 9.8(c), “REIT Prohibited Transactions” shall mean any
of the actions specifically set forth in this Section 9.8(c)
 
1.31 FCPA.
 
(a)           In compliance with the Foreign Corrupt Practices Act, each Member
will not, and will ensure that its officers, directors, employees, shareholders,
members, agents and Affiliates, acting on its behalf or on the behalf of the
Company or any of its Subsidiaries or Affiliates do not, for a corrupt purpose,
offer, directly or indirectly, promise to pay, pay, promise to give, give or
authorize the paying or giving of anything of value to any official
representative or employee of any government agency or instrumentality, any
political party or officer thereof or any candidate for office in any
jurisdiction, except for any facilitating or expediting payments to government
officials, political parties or political party officials the purpose of which
is to expedite or secure the performance of a routine governmental action by
such government officials or political parties or party officials.  The term
“routine governmental action” for purposes of this provision shall mean an
action which is ordinarily and commonly performed by the applicable government
official in (i) obtaining permits, licenses, or other such official documents
which such Person is otherwise legally entitled to; (ii) processing governmental
papers; (iii) providing police protection, mail pick-up and delivery or
scheduling inspections associated with contract performance or inspections
related to transit of goods across country;

 
25

--------------------------------------------------------------------------------

 


(iv) providing phone service, power and water supply, loading and unloading of
cargo, or protecting perishable products or commodities from deterioration; or
(v) actions of a similar nature.
 
The term routine governmental action does not include any decision by a
government official whether, or on what terms, to award new business to or to
continue business with a particular party, or any action taken by an official
involved in the decision making process to encourage a decision to award new
business to or continue business with a particular party.
 
(b)           Each Member agrees to notify immediately the other Member of any
request that such Member or any of its officers, directors, employees,
shareholders, members, agents or Affiliates, acting on its behalf, receives to
take any action that may constitute a violation of the Foreign Corrupt Practices
Act.
 


 
Confidentiality.





(a)           Any information relating to a Member’s business, operation or
finances which are proprietary to, or considered proprietary by, a Member are
hereinafter referred to as “Confidential Information”.  All Confidential
Information in tangible form (plans, writings, drawings, computer software and
programs, etc.) or provided to or conveyed orally or visually to a receiving
Member, shall be presumed to be Confidential Information at the time of delivery
to the receiving Member.  All such Confidential Information shall be protected
by the receiving Member from disclosure with the same degree of care with which
the receiving Member protects its own Confidential Information from
disclosure.  Each Member agrees:  (i) not to disclose such Confidential
Information to any Person except to those of its employees or representatives
who need to know such Confidential Information in connection with the conduct of
the business of the Company and who have agreed to maintain the confidentiality
of such Confidential Information and (ii) neither it nor any of its employees or
representatives will use the Confidential Information for any purpose other than
in connection with the conduct of the business of the Company; provided that
such restrictions shall not apply if such Confidential Information:


(x)           is or hereafter becomes public, other than by breach of this
Agreement;
 
(y)           was already in the receiving Member’s possession prior to any
disclosure of the Confidential Information to the receiving Member by the
divulging Member; or
 
(z)           has been or is hereafter obtained by the receiving Member from a
third party not bound by any confidentiality obligation with respect to the
Confidential Information;
 
provided, further, that nothing herein shall prevent any Member from disclosing
any portion of such Confidential Information (1) to the Company and allowing the
Company to use such Confidential Information in connection with the Company’s
business, (2) pursuant to judicial order or in response to a governmental
inquiry, by subpoena or other legal process, but only to the extent required by
such order, inquiry, subpoena or process, and only after reasonable notice to
the original divulging Member, (3) as necessary or appropriate in connection
with or to

 
26

--------------------------------------------------------------------------------

 


prevent the audit by a governmental agency of the accounts of Hawthorne or
Bluerock, (4) in order to initiate, defend or otherwise pursue legal proceedings
between the parties regarding this Agreement, (5) necessary in connection with a
Transfer of an Interest permitted hereunder or (6) to a Member’s respective
attorneys or accountants or other representative.
 
(b)           The Members and their Affiliates shall each act to safeguard the
secrecy and confidentiality of, and any proprietary rights to, any non-public
information relating to the Company and its business, except to the extent such
information is required to be disclosed by law or reasonably necessary to be
disclosed in order to carry out the business of the Company.  Each Member may,
from time to time, provide the other Members written notice of its non-public
information which is subject to this Section 10(b).
 
(c)           Without limiting any of the other terms and provisions of this
Agreement (including, without limitation, Section 9.6), to the extent a Member
(the “Pursuer”) provides the other Member with information relating to a
possible investment opportunity then being actively pursued by the Pursuer on
behalf of the Company, the other Member receiving such information shall not use
such information to pursue such investment opportunity for its own account to
the exclusion of the Pursuer so long as the Pursuer is actively pursuing such
opportunity on behalf of the Company and shall not disclose any Confidential
Information to any Person (except as expressly permitted hereunder) or take any
other action in connection therewith that is reasonably likely to cause damage
to the Pursuer.
 
 
Representations and Warranties.



 
1.32 In General.  As of the date hereof, each of the Members hereby makes each
of the representations and warranties applicable to such Member as set forth in
Section 11.2.  Such representations and warranties shall survive the execution
of this Agreement.
 
1.33 Representations and Warranties.  Each Member hereby represents and warrants
that:


(a)           Due Incorporation or Formation; Authorization of Agreement.  Such
Member is a corporation duly organized or a partnership or limited liability
company duly formed, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation and has the corporate,
partnership or company power and authority to own its property and carry on its
business as owned and carried on at the date hereof and as contemplated
hereby.  Such Member is duly licensed or qualified to do business and in good
standing in each of the jurisdictions in which the failure to be so licensed or
qualified would have a material adverse effect on its financial condition or its
ability to perform its obligations hereunder.  Such Member has the corporate,
partnership or company power and authority to execute and deliver this Agreement
and to perform its obligations hereunder, and the execution, delivery and
performance of this Agreement has been duly authorized by all necessary
corporate, partnership or company action.  This Agreement constitutes the legal,
valid and binding obligation of such Member.
 
 
27

--------------------------------------------------------------------------------

 
(b)           No Conflict with Restrictions; No Default.  Neither the execution,
delivery or performance of this Agreement nor the consummation by such Member
(or any of its Affiliates) of the transactions contemplated hereby (i) does or
will conflict with, violate or result in a breach of (or has conflicted with,
violated or resulted in a breach of) any of the terms, conditions or provisions
of any law, regulation, order, writ, injunction, decree, determination or award
of any court, any governmental department, board, agency or instrumentality,
domestic or foreign, or any arbitrator, applicable to such Member or any of its
Affiliates, (ii) does or will conflict with, violate, result in a breach of or
constitute a default under (or has conflicted with, violated, resulted in a
breach of or constituted a default under) any of the terms, conditions or
provisions of the articles of incorporation, bylaws, partnership agreement or
operating agreement of such Member or any of its Affiliates or of any material
agreement or instrument to which such Member or any of its Affiliates is a party
or by which such Member or any of its Affiliates is or may be bound or to which
any of its properties or assets is subject, (iii) does or will conflict with,
violate, result in (or has conflicted with, violated or resulted in) a breach
of, constitute (or has constituted) a default under (whether with notice or
lapse of time or both), accelerate or permit the acceleration of (or has
accelerated) the performance required by, give (or has given) to others any
material interests or rights or require any consent, authorization or approval
under any indenture, mortgage, lease, agreement or instrument to which such
Member or any of its Affiliates is a party or by which such Member or any of its
Affiliates or any of their properties or assets is or may be bound or (iv) does
or will result (or has resulted) in the creation or imposition of any lien upon
any of the properties or assets of such Member or any of its Affiliates.
 
(c)           Governmental Authorizations.  Any registration, declaration or
filing with, or consent, approval, license, permit or other authorization or
order by, or exemption or other action of, any governmental, administrative or
regulatory authority, domestic or foreign, that was or is required in connection
with the valid execution, delivery, acceptance and performance by such Member
under this Agreement or consummation by such Member (or any of its Affiliates)
of any transaction contemplated hereby has been completed, made or obtained on
or before the date hereof.
 
(d)           Litigation.  There are no actions, suits, proceedings or
investigations pending, or, to the knowledge of such Member or any of its
Affiliates, threatened against or affecting such Member or any of its Affiliates
or any of their properties, assets or businesses in any court or before or by
any governmental department, board, agency or instrumentality, domestic or
foreign, or any arbitrator which could, if adversely determined (or, in the case
of an investigation could lead to any action, suit or proceeding which if
adversely determined could) reasonably be expected to materially impair such
Member’s ability to perform its obligations under this Agreement or to have a
material adverse effect on the consolidated financial condition of such Member;
such Member or any of its Affiliates has not received any currently effective
notice of any default, and such Member or any of its Affiliates is not in
default, under any applicable order, writ, injunction, decree, permit,
determination or award of any court, any governmental department, board, agency
or instrumentality, domestic or foreign, or any arbitrator which could
reasonably be expected to materially impair such Member’s (or any of its
Affiliate’s) ability to perform its obligations under this Agreement or to have
a material adverse effect on the consolidated financial condition of such
Member.
 
 
28

--------------------------------------------------------------------------------

 
(e)           Investigation.  Such Member is acquiring its Interest based upon
its own investigation, and the exercise by such Member of its rights and the
performance of its obligations under this Agreement will be based upon its own
investigation, analysis and expertise.  Such Member is a sophisticated investor
possessing an expertise in analyzing the benefits and risks associated with
acquiring investments that are similar to the acquisition of its Interest.
 
(f)           Broker.  No broker, agent or other person acting as such on behalf
of such Member was instrumental in consummating this transaction and that no
conversations or prior negotiations were had by such party with any broker,
agent or other such person concerning the transaction that is the subject of
this Agreement.
 
(g)           Investment Company Act.  Neither such Member nor any of its
Affiliates is, nor will the Company as a result of such Member holding an
interest therein be, an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.
 
(h)           Securities Matters.
 
 
(i)
None of the Interests are registered under the Securities Act or any state
securities laws.  Such Member understands that the offering, issuance and sale
of the Interests are intended to be exempt from registration under the
Securities Act, based, in part, upon the representations, warranties and
agreements contained in this Agreement.  Such Member is an “accredited investor”
as such term is defined in Rule 501 of Regulation D promulgated under the
Securities Act.

 
 
(ii)
Neither the Securities and Exchange Commission nor any state securities
commission has approved the Interests or passed upon or endorsed the merits of
the offer or sale of the Interests.  Such Member is acquiring the Interests
solely for such Member’s own account for investment and not with a view to
resale or distribution thereof in violation of the Securities Act.

 
 
(iii)
Such Member is unaware of, and in no way relying on, any form of general
solicitation or general advertising in connection with the offer and sale of the
Interests, and no Member has taken any action which could give rise to any claim
by any person for brokerage commissions, finders’ fees (without regard to any
finders’ fees payable by the Company directly) or the like relating to the
transactions contemplated hereby.

 
 
(iv)
Such Member is not relying on the Company or any of its officers, directors,
employees, advisors or representatives with regard to the tax and other economic
considerations of an investment in the Interests, and such Member has relied on
the advice of only such Member’s advisors.

 
 
(v)
Such Member understands that the Interests may not be sold, hypothecated or
otherwise disposed of unless subsequently registered under the

 
 
 

--------------------------------------------------------------------------------

 
 
 
Securities Act and applicable state securities laws, or an exemption from
registration is available.  Such Member agrees that it will not attempt to sell,
transfer, assign, pledge or otherwise dispose of all or any portion of the
Interests in violation of this Agreement.

 
 
(vi)
Such Member has adequate means for providing for its current financial needs and
anticipated future needs and possible contingencies and emergencies and has no
need for liquidity in the investment in the Interests.  Except for Bluerock,
such Member was not formed for the specific purpose of acquiring the Interests.

 
 
(vii)
Such Member has significant prior investment experience, including investment in
non-listed and non-registered securities.  Such Member is knowledgeable about
investment considerations and has a sufficient net worth to sustain a loss of
such Member’s entire investment in the Company in the event such a loss should
occur.  Such Member’s overall commitment to investments which are not readily
marketable is not excessive in view of such Member’s net worth and financial
circumstances and the purchase of the Interests will not cause such commitment
to become excessive.  The investment in the Interests is suitable for such
Member.

 
 
(viii)
Such Member represents to the Company that the information contained in this
subparagraph (h) and in all other writings, if any, furnished to the Company
with regard to such Member (to the extent such writings relate to its exemption
from registration under the Securities Act) is complete and accurate and may be
relied upon by the Company in determining the availability of an exemption from
registration under federal and state securities laws in connection with the sale
of the Interests.

 
 
Sale, Assignment, Transfer or other Disposition.



 
1.34 Prohibited Transfers.  Except as otherwise provided in this Section 12,
Sections 5.2(b), 14.5, 15.1 and 15.2, or as approved by the Management
Committee, no Member shall Transfer all or any part of its Interest, whether
legal or beneficial, in the Company, and any attempt to so Transfer such
Interest (and such Transfer) shall be null and void and of no
effect.  Notwithstanding the foregoing, either Member shall have the right, with
the consent of the other Member, at any time to pledge to a lender or creditor,
directly or indirectly, all or any part of its Interest in the Company for such
purposes as it deems necessary in the ordinary cause of its business and
operations.
 
1.35 Affiliate Transfers.


(a)           Subject to the provisions of Section 12.2(b) hereof, and subject
in each case to the prior written approval of each Member (such approval not to
be unreasonably withheld), any Member may Transfer all or any portion of its
Interest in the Company at any

 
30

--------------------------------------------------------------------------------

 

time to an Affiliate of such Member, provided that such Affiliate shall remain
an Affiliate of such Member at all times that such Affiliate holds such
Interest.  If such Affiliate shall thereafter cease being an Affiliate of such
Member while such Affiliate holds such Interest, such cessation shall be a
non-permitted Transfer and shall be deemed void ab initio, whereupon the Member
having made the Transfer shall, at its own and sole expense, cause such putative
transferee to disgorge all economic benefits and otherwise indemnify the Company
and the other Member(s) against loss or damage under any Collateral Agreement.


(b)           Notwithstanding anything to the contrary contained in this
Agreement, the following Transfers shall not require the approval set forth in
Section 12.2(a):


(i)           Any Transfer by Hawthorne of up to forty-nine percent (49%) of its
Interest as of the date of this Agreement to any Person (a “Hawthorne
Transferee”); and


(ii) Any Transfer by Bluerock or a Bluerock Transferee of up to one hundred
percent (100%) of its Interest to any Affiliate of Bluerock, including but not
limited to (A) Bluerock Enhanced Multifamily Trust, Inc. (“BR REIT”) or any
Person that is directly or indirectly owned by BR REIT; and/or (B) Bluerock
Special Opportunity + Income Fund II, LLC (“BR SOIF II”) or any Person that is
directly or indirectly owned by BR SOIF II (collectively, a “Bluerock
Transferee”);


provided however, as to subparagraphs (b)(i) and (b)(ii), and as to subparagraph
(a), no Transfer shall be permitted and shall be void ab initio if it shall
violate any “Transfer” provision of any applicable Collateral Agreement with
third party lenders.


(c) Upon the execution by any such Hawthorne Transferee or Bluerock Transferee
of such documents necessary to admit such party into the Company and to cause
the Hawthorne Transferee or Bluerock Transferee (as applicable) to become bound
by this Agreement, the Hawthorne Transferee or Bluerock Transferee (as
applicable) shall become a Member, without any further action or authorization
by any Member.


(d) The Transfer of any interest in Manager and any transferee of an interest in
Manager shall be recognized and permitted under this Agreement and by the
Members, without any further action or authorization by any Member.
 
 
1.36 Admission of Transferee; Partial Transfers.  Notwithstanding anything in
this Section 12 to the contrary and except as provided in Sections 5.2(b), and
14.5, no Transfer of Interests in the Company shall be permitted unless the
potential transferee is admitted as a Member under this Section 12.3:


(a) If a Member Transfers all or any portion of its Interest in the Company,
such transferee may become a Member if (i) such transferee executes and agrees
to be bound by this Agreement, (ii) the transferor and/or transferee pays all
reasonable legal and other fees and expenses incurred by the Company in
connection with such assignment and substitution and (iii) the transferor and
transferee execute such documents and deliver such certificates to the

 
31

--------------------------------------------------------------------------------

 

Company and the remaining Members as may be required by applicable law or
otherwise advisable; and


(b) Notwithstanding the foregoing, any Transfer or purported Transfer of any
Interest, whether to another Member or to a third party, shall be of no effect
and void ab initio, and such transferee shall not become a Member or an owner of
the purportedly transferred Interest, if the Management Committee determines in
its sole discretion that:


(i)           the Transfer would require registration of any Interest under, or
result in a violation of, any federal or state securities laws;
 
(ii)           the Transfer would result in a termination of the Company under
Code Section 708(b); provided, however, that any such determination under this
Section 12.3(b)(ii) shall require the reasonable determination and approval of
at least one (1) Representative appointed by Hawthorne.
 
(iii)           as a result of such Transfer the Company would be required to
register as an investment company under the Investment Company Act of 1940, as
amended, or any rules or regulations promulgated thereunder;
 
(iv)           if as a result of such Transfer the aggregate value of Interests
held by “benefit plan investors” including at least one benefit plan investor
that is subject to ERISA, could be “significant” (as such terms are defined in
U.S. Department of Labor Regulation 29 C.F.R. 2510.3-101(f)(2)) with the result
that the assets of the Company could be deemed to be “plan assets” for purposes
of ERISA;
 
(v)           as a result of such Transfer, the Company would or may have in the
aggregate more than one hundred (100) members and material adverse federal
income tax consequences would result to a Member.  For purposes of determining
the number of members under this Section 12.3(b)(v), a Person (the “beneficial
owner”) indirectly owning an interest in the Company through a partnership,
grantor trust or S corporation (as such terms are used in the Code) (the
“flow-through entity”) shall be considered a member, but only if (i)
substantially all of the value of the beneficial owner’s interest in the
flow-through entity is attributable to the flow-through entity’s interest
(direct or indirect) in the Company and (ii) in the sole discretion of the
Management Committee, a principal purpose of the use of the flow-through entity
is to permit the Company to satisfy the 100-member limitation; or
 
(vi)           the transferor failed to comply with the provisions of Sections
12.2(a) or (b).
 
The Management Committee may require the provision of a certificate as to the
legal nature and composition of a proposed transferee of an Interest of a Member
and from any Member as to its legal nature and composition and shall be entitled
to rely on any such certificate in making such determinations under this Section
12.3.
 
1.37 Withdrawals.  Each of the Members does hereby covenant and agree that it
will not withdraw, resign, retire or disassociate from the Company, except as a
result of a

 
32

--------------------------------------------------------------------------------

 

Transfer of its entire Interest in the Company permitted under the terms of this
Agreement and that it will carry out its duties and responsibilities hereunder
until the Company is terminated, liquidated and dissolved under Section 13.  No
Member shall be entitled to receive any distribution or otherwise receive the
fair market value of its Interest in compensation for any purported resignation
or withdrawal not in accordance with the terms of this Agreement.


 
Dissolution.



 
1.38 Limitations.  The Company may be dissolved, liquidated and terminated only
pursuant to the provisions of this Section 13, and, to the fullest extent
permitted by law but subject to the terms of this Agreement, the parties hereto
do hereby irrevocably waive any and all other rights they may have to cause a
dissolution of the Company or a sale or partition of any or all of the Company’s
assets.


1.39 Exclusive Events Requiring Dissolution.  The Company shall be dissolved
only upon the earliest to occur of the following events (a “Dissolution Event”):


(a)           the expiration of the specific term set forth in Section 2.5;
 
(b)           at any time at the election of the Management Committee in
writing;
 
(c)           at any time there are no Members (unless otherwise continued in
accordance with the Act); or
 
(d)           the entry of a decree of judicial dissolution pursuant to Section
18-802 of the Act.
 
1.40 Liquidation.  Upon the occurrence of a Dissolution Event, the business of
the Company shall be continued to the extent necessary to allow an orderly
winding up of its affairs, including the liquidation of the assets of the
Company pursuant to the provisions of this Section 13.3, as promptly as
practicable thereafter, and each of the following shall be accomplished:


(a)           The Management Committee shall cause to be prepared a statement
setting forth the assets and liabilities of the Company as of the date of
dissolution, a copy of which statement shall be furnished to all of the Members.
 
(b)           The property and assets of the Company shall be liquidated or
distributed in kind under the supervision of the Management Committee as
promptly as possible, but in an orderly, businesslike and commercially
reasonable manner.
 
(c)           Any gain or loss realized by the Company upon the sale of its
property shall be deemed recognized and allocated to the Members in the manner
set forth in Section 7.2.  To the extent that an asset is to be distributed in
kind, such asset shall be deemed to have been sold at its fair market value on
the date of distribution, the gain or loss deemed realized upon

 
33

--------------------------------------------------------------------------------

 

such deemed sale shall be allocated in accordance with Section 7.2 and the
amount of the distribution shall be considered to be such fair market value of
the asset.
 
(d)           The proceeds of sale and all other assets of the Company shall be
applied and distributed as follows and in the following order of priority:
 
 
(i)
to the satisfaction of the debts and liabilities of the Company (contingent or
otherwise) and the expenses of liquidation or distribution (whether by payment
or reasonable provision for payment), other than liabilities to Members or
former Members for distributions;

 
 
(ii)
to the satisfaction of loans made pursuant to Section 5.2(b) in proportion to
the outstanding balances of such loans at the time of payment;

 
 
(iii)
the balance, if any, to the Members in accordance with Sections 6.1.

 
1.41 Continuation of the Company.  Notwithstanding anything to the contrary
contained herein, the death, retirement, resignation, expulsion, bankruptcy,
dissolution or removal of a Member shall not in and of itself cause the
dissolution of the Company, and the Members are expressly authorized to continue
the business of the Company in such event, without any further action on the
part of the Members.


 
 
Indemnification.



 
1.42 Exculpation of Members.  No Member, Manager, Representative or officer of
the Company shall be liable to the Company or to the other Members for damages
or otherwise with respect to any actions or failures to act taken or not taken
relating to the Company, except to the extent any related loss results from
fraud, gross negligence or willful or wanton misconduct on the part of such
Member, Manager, representative or officer or the willful breach of any
obligation under this Agreement.


1.43 Indemnification by Company.  The Company hereby indemnifies, holds harmless
and defends the Members, the Manager, Representatives, the officers and each of
their respective agents, officers, directors, members, partners, shareholders
and employees from and against any loss, expense, damage or injury suffered or
sustained by them (including but not limited to any judgment, award, settlement,
reasonable attorneys’ fees and other costs or expenses incurred in connection
with the defense of any actual or threatened action, proceeding or claim) by
reason of or arising out of (i) their activities on behalf of the Company or in
furtherance of the interests of the Company, including, without limitation, the
provision of guaranties to third party lenders in respect of financings relating
to the Company or any of its assets (but specifically excluding from such
indemnity by the Company any so called “bad boy” guaranties or similar
agreements which provide for recourse as a result of failure to comply with
covenants, willful misconduct or gross negligence, (ii) their status as Members,
Managers, representatives, employees or officers of the Company, or (iii) the
Company’s assets, property, business or affairs (including, without limitation,
the actions of any officer, director, member or

 
34

--------------------------------------------------------------------------------

 


employee of the Company or any of its Subsidiaries), if the acts or omissions
were not performed or omitted fraudulently or as a result of gross negligence or
willful or wanton misconduct by the indemnified party or as a result of the
willful breach of any obligation under this Agreement by the indemnified
party.  For the purposes of this Section 14.2, officers, directors, employees
and other representatives of Affiliates of a Member who are functioning as
representatives of such Member in connection with this Agreement shall be
considered representatives of such Member for the purposes of this Section
14.  Reasonable expenses incurred by the indemnified party in connection with
any such proceeding relating to the foregoing matters shall be paid or
reimbursed by the Company in advance of the final disposition of such proceeding
upon receipt by the Company of (x) written affirmation by the Person requesting
indemnification of its good faith belief that it has met the standard of conduct
necessary for indemnification by the Company and (y) a written undertaking by or
on behalf of such Person to repay such amount if it shall ultimately be
determined by a court of competent jurisdiction that such Person has not met
such standard of conduct, which undertaking shall be an unlimited general
obligation of the indemnified party but need not be secured.


1.44 Indemnification by Members for Misconduct.


(a)           Hawthorne hereby indemnifies, defends and holds harmless the
Company, Bluerock, each Bluerock Transferee and each of their subsidiaries and
their agents, officers, directors, members, partners, shareholders and employees
from and against all losses, costs, expenses, damages, claims and liabilities
(including reasonable attorneys’ fees) as a result of or arising out of any
fraud, gross negligence or willful or wanton misconduct on the part of, or by,
Hawthorne, any Key Individual, any entity controlled directly or indirectly by
one or more of the Key Individuals that directly or indirectly controls
Hawthorne, or any Representative appointed by Hawthorne.
 
(b)           Bluerock hereby indemnifies, defends and holds harmless the
Company, Hawthorne, Hawthorne Transferee and each of their subsidiaries and
their agents, officers, directors, members, partners, shareholders and employees
from and against all losses, costs, expenses, damages, claims and liabilities
(including reasonable attorneys’ fees) as a result of or arising out of any
fraud, gross negligence or willful or wanton misconduct on the part of, or by,
Bluerock or any Representative appointed by Bluerock.
 
1.45 General Indemnification by the Members.
 
(a)           Notwithstanding any other provision contained herein, each Member
(the “Indemnifying Party”) hereby indemnifies and holds harmless the other
Members, the Company and each of their subsidiaries and their agents, officers,
directors, members, partners, shareholders and employees (each, an “Indemnified
Party”) from and against all losses, costs, expenses, damages, claims and
liabilities (including reasonable attorneys’ fees) as a result of or arising out
of (i) any breach of any obligation of the Indemnifying Party under this
Agreement, or (ii) any breach of any obligation by or any inaccuracy in or
breach of any representation or warranty made by the Indemnifying Party or its
Affiliates, whether in this Agreement or in any other agreement with respect to
the conveyance, assignment, contribution or other transfer of the Property (or
interests therein), assets, agreements, rights or other interests conveyed,
assigned,

 
35

--------------------------------------------------------------------------------

 


contributed or otherwise transferred to the Company (collectively, the
“Inducement Agreements”).
 
(b)           Except as otherwise provided herein or in any other agreement,
recourse for the indemnity obligation of the Members under this Section 14.4
shall be limited to such Indemnifying Party’s Interest in the Company; provided,
however, that recourse against Bluerock under its indemnity obligations under
this Agreement or otherwise shall be further limited to an aggregate amount
equal to the value of Hawthorne’s Interest as determined by and being limited to
the then current liquidation value of Hawthorne’s Interest assuming the Company
were liquidated in an orderly fashion and all net proceeds thereof were
distributed in accordance with Article 6.
 
(c)           The indemnities, contributions and other obligations under this
Agreement shall be in addition to any rights that any Indemnified Party may have
at law, in equity or otherwise.  The terms of this Section 14 shall survive
termination of this Agreement.
 
1.46 Pledge of Hawthorne Interest.
 
(a)           As security for the indemnity obligations of Hawthorne under
Sections 14.3(a) (the “Inducement Obligation”), Hawthorne shall execute and
deliver to Bluerock a certain Pledge Agreement (the “Pledge Agreement”) and
related documents pursuant to which Hawthorne grants to Bluerock a lien upon and
a continuing interest in Hawthorne’s Interest in the Company including all
payments due or to become due to Hawthorne hereunder from and after the entry of
a judgment described in Section 14.5(c) and such other rights pledged under the
Pledge Agreement (collectively, the “Indemnity Collateral”).  Any Transfer by
Hawthorne of its Interest shall be subject to the lien and security interest
granted hereby until and unless such lien and security interest are released by
Bluerock.
 
(b)           Hawthorne shall, on the date hereof, have prepared and filed UCC
financing statements and such other documents and have taken such other action
necessary to grant to Bluerock a fully perfected first priority security
interest in all of Hawthorne’s Interest in the Company.  Each Indemnified Party
shall have all of the rights now or hereafter existing under applicable law, and
all rights as a secured creditor under the Uniform Commercial Code in all
relevant jurisdictions, with respect to the Indemnity Collateral, and Hawthorne
agrees to take all such actions as may be reasonably requested of it by an
Indemnified Party to ensure that the Indemnified Parties can realize on such
security interest.
 
(c)           In the event an Indemnified Party obtains a judgment on account of
an Inducement Obligation, then Bluerock shall, to the fullest extent permitted
by law, be deemed, without payment of further consideration or the taking of
further action by Hawthorne or any of its Subsidiaries, to have acquired from
Hawthorne such portion of the Indemnity Collateral as shall be equal in value to
the amount of the judgment; provided, at the request of Bluerock, Hawthorne
shall execute and deliver to Bluerock an amendment to this Agreement to reflect
the change in the Interests and Percentage Interests of the Members.
 
 
Sale Rights



 
36

--------------------------------------------------------------------------------

 
1.47 Push / Pull Rights.


(a) Availability of Rights.  At any time (i) after the third anniversary of this
Agreement or (ii) that the Members are unable to agree on a Major Decision and
such failure to agree has continued for fifteen (15) days after written notice
from one Member to the other Member indicating an intention to exercise rights
under this Section 15.1, either Member may exercise its right to initiate the
provisions of this Section 15.1.


(b) Exercise.  The Member wishing to exercise its rights pursuant to this
Section 15.1 (the “Offeror”) shall do so by giving notice to the other Member
(the “Offeree”) setting forth a statement of intent to invoke its rights under
this Section 15.1, stating therein the aggregate dollar amount (the “Valuation
Amount”) that the Offeror would be willing to pay for the assets of the Company
as of the Closing Date (as defined below) free and clear of all liabilities, and
setting forth all oral or written offers and inquiries received by the Offeror
during the previous twelve-month period relating to the financing, disposition
or leasing of any Company property (including proposals for the formation of a
new entity for the ownership and operation of the Property).


(c) Offeree Response.  After receipt of such notice, the Offeree shall elect to
either (i) sell its entire Interest to the Offeror for an amount equal to the
amount the Offeree would have been entitled to receive if the Company had sold
its assets for the Valuation Amount on the Closing Date and the Company had
immediately paid all Company liabilities and Imputed Closing Costs and
distributed the net proceeds of sale to the Members in satisfaction of their
Interests pursuant to Section 13.3, or (ii) purchase the entire Interest of the
Offeror for an amount equal to the amount the Offeror would have been entitled
to receive if the Company had sold all of its assets for the Valuation Amount on
the Closing Date and the Company had immediately paid all Company liabilities
and Imputed Closing Costs and distributed the net proceeds of the sale to the
Members in satisfaction of their Interests pursuant to Section 13.3.  The
Offeree shall have thirty (30) days from the giving of the Offeror’s notice in
which to exercise either of its options by giving written notice to the
Offeror.  If the Offeree does not elect to acquire the Offeror’s Interest within
such time period, the Offeree shall be deemed to have elected to sell its
Interest to the Offeror as provided in subsection (i) above.


             (d) Earnest Money.  Within five (5) business days after an election
has been made or deemed made under Section 15.1(c), the acquiring Member shall
deposit with a mutually acceptable third-party escrow agent a non-refundable
earnest money deposit in the amount of five percent (5%) of the amount the
selling Member is entitled to receive for its Interest under this Section 15.1,
which amount shall be applied to the purchase price at closing.  If the
acquiring Member should thereafter fail to consummate the transaction for any
reason other than a default by the selling Member or a refusal by any lender of
the Company who has a right under its loan documents to consent to such transfer
to so consent, (i) (A) the earnest money deposit shall be distributed from
escrow to the selling Member, free of all claims of the acquiring Member, as
liquidated damages and constituting the sole and exclusive remedy available to
the selling Member because of a default by the acquiring Member or (B) the
selling Member may, by delivering to the acquiring Member written notice
thereof, elect to buy the acquiring Member’s entire Interest for an amount equal
to the amount the acquiring Member would have

 
 
37

--------------------------------------------------------------------------------

 


been entitled to receive if the Company had sold all of its assets for the
Valuation Amount and the Company had immediately paid all Company liabilities
and Imputed Closing Costs and distributed the net proceeds of the sale to the
Members in satisfaction of their Interests pursuant to Section 13.3, in which
case, the Closing Date therefor shall be the date specified in the selling
Member’s notice, and (ii) if the acquiring Member was the Offeror, the
non-refundable earnest money deposit for any future election by the acquiring
Member to buy the selling Member’s Interest shall be twenty percent (20%) of the
amount the selling Member is entitled to receive for its Interest in connection
with such future election.


(e) Closing.  The closing of an acquisition pursuant to this Section 15.1 shall
be held at the principal place of business of the Company on a mutually
acceptable date (the “Closing Date”) not later than sixty (60) days (or, if the
Offeree is the acquiring Member, ninety (90) days) after an election has been
made or deemed made under Section 15.1(c).  At such closing, the following shall
occur:


(i) The selling Member shall assign to the acquiring Member or its designee the
selling Member’s Interest in accordance with the instructions of the acquiring
Member, and shall execute and deliver to the acquiring Member all documents
which may be required to give effect to the disposition and acquisition of such
interests, in each case free and clear of all liens, claims, and encumbrances,
with covenants of general warranty; and


(ii) The acquiring Member shall pay to the selling Member the consideration
therefor in cash.


(f) Enforcement.  It is expressly agreed that the remedy at law for breach of
the obligations of the Members set forth in this Section 15.1 is inadequate in
view of (i) the complexities and uncertainties in measuring the actual damage to
be sustained by reason of the failure of a Member to comply fully with such
obligations, and (ii) the uniqueness of the Company’s business and the Members’
relationships.  Accordingly, each of such obligations shall be, and is hereby
expressly made, enforceable by an order of specific performance.


1.48 Forced Sale Rights.


(a) Offers.  If, at any time following the third anniversary of the date that a
Property is acquired by a Subsidiary, (i) either Member desires to offer the
Property for sale on specified terms, or (ii) receives from an unaffiliated
purchaser a bona fide written cash offer (i.e., not seller financed) for the
purchase of such Property on terms that such Member desires for the Company, or
the Subsidiaries that own such Property (individually or collectively, the
“Ownership Entity”) to accept (such specified terms or bona fide offer being
herein called the “Offer”), then the Member desiring to make or accept the Offer
(the “Initiating Member”) shall provide written notice of the terms of such
Offer (the “Sale Notice”) to the other Member (the “Non-Initiating Member”).


(b) Response.  The Non-Initiating Member shall have thirty (30) days from the
date of the Sale Notice (the “Response Period”) to provide written notice to the

 
38

--------------------------------------------------------------------------------

 


Initiating Member of whether the Ownership Entity should make or accept the
Offer; the failure to timely deliver such notice shall be deemed to constitute
an election to accept the Offer and sell such Property on the terms of the
Offer.


(c) Offer Unacceptable.  If the Non-Initiating Member does not wish for the
Company, or the Ownership Entity, to make or accept the Offer, the Initiating
Member may elect to sell its Interest to the Non-Initiating Member, in which
case the Non-Initiating Member must purchase the Initiating Member’s Interest
for an amount equal to the amount that would be distributable to the Initiating
Member if the Company had accepted the Offer, closed the sale pursuant to such
Offer and wound up its affairs pursuant to Section 13.


For purposes of the foregoing calculations, the purchase price for a sale shall
be reduced by Imputed Closing Costs therefor.  The Initiating Member must
exercise this option, if at all, by delivering written notice thereof to the
Non-Initiating Member within twenty (20) days after the end of the Response
Period.  The Non-Initiating Member shall pay the Company cash for each Ownership
Entity or the Initiating Member cash for its Interest, as the case may
be.  Closing shall take place on or before the date specified in the Sale
Notice, but if the Non-Initiating Member is purchasing the Initiating Member’s
Interest or one or more Ownership Entities, the Non-Initiating Member shall have
until 120 days after the Sale Notice in which to close.  If the Initiating
Member or the Non-Initiating Member defaults at closing, the non-defaulting
party shall have the right to bring suit for damages, for specific performance,
or exercise any other remedy available at law or in equity.  Upon payment at
closing, the Initiating Member shall execute and deliver all documents
reasonably required to transfer the interest being sold.


(d) Offer Acceptable.  If the Non-Initiating Member consents (or is deemed to
have consented) to the Company or the Ownership Entities selling the Property on
the terms of the Offer, then the Initiating Member shall be allowed to sell such
Property for cash on the terms of the Offer for a period of up to one hundred
eighty (180) days following the expiration of the Response Period.  If the
Initiating Member obtains a bona fide third party contract to sell any such
Property on the terms of the offer within such one hundred eighty (180) day
period, the Initiating Member shall have an additional period of ninety (90)
days after the date of such contract (that is, not to exceed 270 days after the
expiration of the Response Period) in which to consummate the sale.  If after
having received the consent (or deemed consent) of the Non-Initiating Member to
the sale of such Property on the terms of the Offer, the Initiating Member is
unable to obtain a bona fide contract within such one hundred eighty (180) day
period, or if after having obtained such bona fide contract, the Initiating
Member is unable to consummate such sale within 270 days after the expiration of
the Response Period, then the Initiating Member must again submit an Offer to
the Non-Initiating Member under the terms of this Section 15.2 before it may
sell such Property.




 
Miscellaneous.



 
1.49 Notices.
 
 
39

--------------------------------------------------------------------------------

 
(a)           All notices, requests, approvals, authorizations, consents and
other communications required or permitted under this Agreement shall be in
writing and shall be (as elected by the Person giving such notice) hand
delivered by messenger or overnight courier service, mailed (airmail, if
international) by registered or certified mail (postage prepaid), return receipt
requested, or sent via facsimile (provided such facsimile is immediately
followed by the delivery of an original copy of same via one of the other
foregoing delivery methods) addressed to:
 
If to Bluerock:
 
c/o Bluerock Real Estate, L.L.C.
680 Fifth Avenue
New York, New York 10019
Attention:  James G. Babb, III
 
with a copy to:
 
c/o Bluerock Real Estate, L.L.C.
680 5th Avenue, 16th Floor
New York, New York 10019
Attention:  Michael Konig, Esq.
 


If to Hawthorne:
 
Hawthorne Residential Partners
200 Providence Road
Suite 105
Charlotte, North Carolina 28207


 
with a copy to:
 
K&L Gates, LLP.
Hearst Tower, 47th Floor
214 North Tryon Street
Charlotte, NC 28202
Attention:  David H. Jones
Telephone:  704-331-7481
Facsimile:  704-353-3181
E-mail:  david.jones@klgates.com
 
(b)           Each such notice shall be deemed delivered (a) on the date
delivered if by hand delivery or overnight courier service or facsimile, and (b)
on the date upon which the return receipt is signed or delivery is refused or
the notice is designated by the postal authorities as not deliverable, as the
case may be, if mailed (provided, however, if such actual delivery occurs after
5:00 p.m. (local time where received), then such notice or demand shall be
deemed delivered on the immediately following business day after the actual day
of delivery).
 
 
40

--------------------------------------------------------------------------------

 
(c)           By giving to the other parties at least fifteen (15) days written
notice thereof, the parties hereto and their respective successors and assigns
shall have the right from time to time and at any time during the term of this
Agreement to change their respective addresses.
 
1.50 Governing Law.  This Agreement and the rights of the Members hereunder
shall be governed by, and interpreted in accordance with, the laws of the State
of Delaware.  Each of the parties hereto irrevocably submits to the jurisdiction
of the New York State courts and the Federal courts sitting in the State of New
York and agree that all matters involving this Agreement shall be heard and
determined in such courts.  Each of  the parties hereto waives irrevocably the
defense of inconvenient forum to the maintenance of such action or
proceeding.  Each of the parties hereto designates CT Corporation System, 1633
Broadway, New York, New York  10019, as its agent for service of process in the
State of New York, which designation may only be changed on not less than ten
(10) days’ prior notice to all of the other parties.


1.51 Successors.  This Agreement shall be binding upon, and inure to the benefit
of, the parties and their successors and permitted assigns.  Except as otherwise
provided herein, any Member who Transfers its Interest as permitted by the terms
of this Agreement shall have no further liability or obligation hereunder,
except with respect to claims arising prior to such Transfer.


1.52 Pronouns.  Whenever from the context it appears appropriate, each term
stated in either the singular or the plural shall include the singular and the
plural, and pronouns stated in either the masculine, the feminine or the neuter
gender shall include the masculine, feminine and neuter.


1.53 Table of Contents and Captions Not Part of Agreement.  The table of
contents and captions contained in this Agreement are inserted only as a matter
of convenience and in no way define, limit or extend the scope or intent of this
Agreement or any provisions hereof.


1.54 Severability.  If any provision of this Agreement shall be held invalid,
illegal or unenforceable in any jurisdiction or in any respect, then the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired, and the Members shall use
their best efforts to amend or substitute such invalid, illegal or unenforceable
provision with enforceable and valid provisions which would produce as nearly as
possible the rights and obligations previously intended by the Members without
renegotiation of any material terms and conditions stipulated herein.


1.55 Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same instrument.


1.56 Entire Agreement and Amendment.  This Agreement and the other written
agreements described herein between the parties hereto entered into as of the
date hereof, constitute the entire agreement between the Members relating to the
subject matter hereof.  In the

 
41

--------------------------------------------------------------------------------

 


event of any conflict between this Agreement or such other written agreements,
the terms and provisions of this Agreement shall govern and control.  Bluerock
may amend this Agreement at any time provided that no amendment (other than an
amendment necessary to implement the rights of the parties and/or any decisions
made hereunder) which would have a material adverse effect on Hawthorne shall be
effective without the prior written consent of Hawthorne.  No amendment or
waiver by Bluerock shall be enforceable against Bluerock unless it is in writing
and duly executed by Bluerock.


1.57 Further Assurances.  Each Member agrees to execute and deliver any and all
additional instruments and documents and do any and all acts and things as may
be necessary or expedient to effectuate more fully this Agreement or any
provisions hereof or to carry on the business contemplated hereunder.


1.58 No Third Party Rights.  The provisions of this Agreement are for the
exclusive benefit of the Members and the Company, and no other party (including,
without limitation, any creditor of the Company) shall have any right or claim
against any Member by reason of those provisions or be entitled to enforce any
of those provisions against any Member.


1.59 Incorporation by Reference. Every Exhibit and Annex attached to this
Agreement is incorporated in this Agreement by reference.


1.60 Limitation on Liability.  Except as set forth in Section 14 and with
respect to a Default Loan as set forth in Section 5.2(b), the Members shall not
be bound by, or be personally liable for, by reason of being a Member, a
judgment, decree or order of a court or in any other manner, for the expenses,
liabilities or obligations of the Company, and the liability of each Member
shall be limited solely to the amount of its Capital Contributions as provided
under Section 5.  Except as set forth in Section 14.3(a) and with respect to a
Default Loan as set forth in Section 5.2(b), any claim against any Member (the
“Member in Question”) which may arise under this Agreement shall be made only
against, and shall be limited to, such Member in Question’s Interest, the
proceeds of the sale by the Member in Question of such Interest or the undivided
interest in the assets of the Company distributed to the Member in Question
pursuant to Section 13.3(d) hereof.  Except as set forth in Section 14.3(a) and
with respect to a Default Loan as set forth in Section 5.2(b), any right to
proceed against (i) any other assets of the Member in Question or (ii) any
agent, officer, director, member, partner, shareholder or employee of the Member
in Question or the assets of any such Person, as a result of such a claim
against the Member in Question arising under this Agreement or otherwise, is
hereby irrevocably and unconditionally waived.


1.61 Remedies Cumulative.  The rights and remedies given in this Agreement and
by law to a Member shall be deemed cumulative, and the exercise of one of such
remedies shall not operate to bar the exercise of any other rights and remedies
reserved to a Member under the provisions of this Agreement or given to a Member
by law.  In the event of any dispute between the parties hereto, the prevailing
party shall be entitled to recover from the other party reasonable attorney’s
fees and costs incurred in connection therewith.


 
42

--------------------------------------------------------------------------------

 
1.62 No Waiver.  One or more waivers of the breach of any provision of this
Agreement by any Member shall not be construed as a waiver of a subsequent
breach of the same or any other provision, nor shall any delay or omission by a
Member to seek a remedy for any breach of this Agreement or to exercise the
rights accruing to a Member by reason of such breach be deemed a waiver by a
Member of its remedies and rights with respect to such breach.


1.63 Limitation On Use of Names.  Notwithstanding anything contained in this
Agreement or otherwise to the contrary, each of Bluerock and Hawthorne as to
itself agree that neither it nor any of its Affiliates, agents, or
representatives is granted a license to use or shall use the name of the other
under any circumstances whatsoever, except such name may be used in furtherance
of the business of the Company but only as and to the extent unanimously
approved by the Members.  Any change in the Name of the Property must be
approved by Management Committiee.


1.64 Publicly Traded Partnership Provision.  Each Member hereby severally
covenants and agrees with the other Members for the benefit of such Members,
that (i) it is not currently making a market in Interests in the Company and
will not in the future make such a market and (ii) it will not Transfer its
Interest on an established securities market, a secondary market or an
over-the-counter market or the substantial equivalent thereof within the meaning
of Code Section 7704 and the Regulations, rulings and other pronouncements of
the U.S. Internal Revenue Service or the Department of the Treasury
thereunder.  Each Member further agrees that it will not assign any Interest in
the Company to any assignee unless such assignee agrees to be bound by this
Section and to assign such Interest only to such Persons who agree to be
similarly bound.


1.65 Uniform Commercial Code.  The interest of each Member in the Company shall
be an “uncertificated security” governed by Article 8 of the Delaware UCC and
the UCC as enacted in the State of New York (the “New York UCC”), including,
without limitation, (i) for purposes of the definition of a “security”
thereunder, the interest of each Member in the Company shall be a security
governed by Article 8 of the Delaware UCC and the New York UCC and (ii) for
purposes of the definition of an “uncertificated security” thereunder.


1.66 Public Announcements.  Neither Hawthorne nor any of its Affiliates shall,
without the prior approval of Bluerock, issue any press releases or otherwise
make any public statements with respect to the Company or the transactions
contemplated by this Agreement, except as may be required by applicable law or
regulation or by obligations pursuant to any listing agreement with any national
securities exchange so long as Hawthorne or such Affiliate has used reasonable
efforts to obtain the approval of Bluerock prior to issuing such press release
or making such public disclosure.


1.67 No Construction Against Drafter.  This Agreement has been negotiated and
prepared by Bluerock and Hawthorne and their respective attorneys and, should
any provision of this Agreement require judicial interpretation, the court
interpreting or construing such provision shall not apply the rule of
construction that a document is to be construed more strictly against one party.


 
43

--------------------------------------------------------------------------------

 
Insurance.


During the Term, Property Manager, on behalf of and at the expense of the
Company, shall procure and maintain insurance as is determined to be appropriate
by either Bluerock or the Management Committee (in form and with endorsements,
waivers and deductibles and with insurance companies, designated or approved by
Bluerock) naming the Company, Bluerock and Hawthorne as insureds thereunder.
 
 
44

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement is executed by the Members, effective as of
the date first set forth above.
 
BR CREEKSIDE MANAGING MEMBER, LLC, a Delaware limited liability company
 
 
By:  Bluerock Special Opportunity + Income Fund,

 
LLC, a Delaware limited liability company,

 
its manager



 
By:
Bluerock Real Estate, L.L.C., a Delaware

 
limited liability company, its manager

 
 
 
By:
___________________________________

 
Name: Jordan B. Ruddy

 
Title: President

 
 
HAWTHORNE CREEKSIDE, LLC,
a North Carolina limited liability company
 
 
By: Hawthorne Creekside II, LLC, a North Carolina limited liability company, its
manager

 
 
By:
___________________________________

 
 
Name:

 
Title:

 
For purposes of Sections 8.2(b), 9.3, 9.4 and 9.7 only and only for the term
Hawthorne Residential Partners, LLC is Property Manager under the Management
Agreement.
 
HAWTHORNE RESIDENTIAL PARTNERS, LLC, a North Carolina limited liability company
 
 
By:
___________________________________

 
 
Name:

 
Title:

 


 
45

--------------------------------------------------------------------------------

 
EXHIBIT A
 
Initial Capital Contributions and Percentage Interests
 
Member Name
Capital
Contributions
Vl
Percentage Interest
 
BR Creekside Managing Member, LLC
$1,483,296.22
 
 
68%
 
Hawthorne Creekside, LLC
$698,021.75
 
32%
 



 
Management Committee Representatives
 
Bluerock:
 
James G. Babb, III
Jordan B. Ruddy
 
Hawthorne:
 
Shoffner Allison
Edward Harrington


 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
 
Annual Business Plan Information
 
 
1.
a narrative description of any acquisitions or sales that are planned and any
other activities proposed to be undertaken;

 
 
2.
a projected annual income statement (accrual basis) on a quarter-by-quarter
basis;

 
 
3.
a projected balance sheet as of the end of the next Fiscal Year;

 
 
4.
a schedule of projected operating cash flow (including itemized operating
revenues, project costs and project expenses) for such Fiscal Year on a
quarter-by-quarter basis, including a schedule of projected operating deficits,
if any;

 
 
5.
a marketing plan indicating the portions of the Property that Hawthorne
recommends be made available for sale or lease and the proposed terms and
conditions relating thereto;

 
 
6.
a detailed budget reflecting on a line by line basis all projected operating
expenses and any proposed construction and capital expenditures for the
Property, including projected dates for commencement and completion of the
foregoing;

 
 
7.
a description of the proposed investment of any funds of the Company which are
(or are expected to become) available for investment;

 
 
8.
a description, including the identity of the recipient (if known) and the amount
and purpose, of all fees and other payments proposed, expected or projected to
be paid for professional services and, if a fee or payment exceeds $25,000, for
other services rendered to or on behalf of the Company by third parties;

 
 
9.
a projection of the amount of any anticipated additional Capital Contributions
which may be called for pursuant to Section 5.2(a) and the purposes for which
such additional Capital Contributions may be used; and

 
 
10.
such other information requested from time to time by any Member.

 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C
 
Management Agreement
 


 


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
Initial Annual Business Plan
 


 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT E
 
Certain Rights of Management Committee
 
Notwithstanding anything contained herein or elsewhere to the contrary (but
without limitation of the independent rights of Bluerock set forth in this
Agreement), the Management Committee shall have the authority to affirmatively
cause to occur or take action with respect to all or any of the following
matters, and no act shall be taken, sum expended, decision made or obligation
incurred by the Company (and the Company shall not permit any act to be taken,
sum expended, decision made or obligation incurred by any Subsidiary) with
respect to the following matters without (x) the approval of the Management
Committee, with such heightened approval requirements as set forth below, and
(y) the additional written approval of Bluerock acting in its capacity as a
Member, in each case from time to time and whether or not set forth in the
Annual Business Plan or previously approved by the Management Committee:
 
(i)  any merger, conversion or consolidation involving the Company or any
Subsidiary or the sale, lease, transfer, exchange or other disposition of all or
substantially all of the Company’s assets or all of the Interests of the Members
in the Company, in one or a series of related transactions;
 
(ii)  except as expressly provided in Section 12, the admission or removal of
any Member or the Company’s issuance to any third party of any equity interest
in the Company (including interests convertible into, or exchangeable for,
equity interests in the Company);
 
(iii)  any amendment of this Agreement or the Certificate of Formation;
 
(iv)  except as provided in Section 13, any liquidation, dissolution or
termination of the Company;
 
(v)  employing any individual or establishing or entering into any employment
contracts, agreements with respect to salaries or bonus compensation or other
employee benefit plans;
 
(vi)  the incurrence by the Company or any Subsidiary, in an amount in excess of
US $25,000, of any indebtedness for borrowed money or any capitalized lease
obligation or the entry into of any agreement, commitment, assumption or
guarantee with respect to any of the foregoing;
 
(vii)  expenditures or distributions of cash or property by the Company or any
Subsidiary, in an amount in excess of US $25,000, which are not otherwise
provided for in this Agreement or the establishment of any reserves;
 
(viii)  entering into any material agreement, including without limitation any
management agreement or development agreement, contract, license or lease that
could result in an obligation or liability of the Company or any Subsidiary in
excess of US $25,000;
(ix) doing any act which would make it impossible or unreasonably burdensome to
carry on the business of the Company;
 
 
 

--------------------------------------------------------------------------------

 
 
 
(x)  any material change in the strategic direction of the Company or any
material expansion of the business of the Company, whether into new or existing
lines of business or any change in the structure of the Company;
 
(xi)  adoption of, and any supplement to, revision of, or deviation from the
Annual Business Plan, and any activity by the Company, which is inconsistent
with the Annual Business Plan in any material respect;
 
(xii)  constructing any new discretionary capital improvements on any Property
or replacing on a discretionary basis an existing capital improvement following
completion of construction thereof or the entering into of any contract or
agreement therefor;
 
(xiii)  giving or granting any options, rights of first refusal, deeds of trust,
mortgages, pledges, ground leases, security or other interests encumbering a
Property or any portion thereof;
 
(xiv)  selling, conveying, refinancing or effecting any other transfer of a
Property, any Subsidiary (including the Subsidiary owning the Property) or other
material asset of the Company or any portion thereof or the entering into of any
agreement, commitment or assumption with respect to any of the foregoing;
provided, however, that any decision with regard to this item (xiv) will require
the approval of at least one (1) Representative appointed by Hawthorne.
 
(xv)  confessing a judgment against the Company (or any Subsidiary), submitting
a Company (or Subsidiary) claim to arbitration or engaging, terminating and/or
replacing counsel to defend or prosecute on behalf of the Company (or any
Subsidiary) any action or proceeding;
 
(xvi)  acquiring by purchase, ground lease or otherwise, any real property or
other material asset or the entry into of any agreement, commitment or
assumption with respect to any of the foregoing, or the making or posting of any
deposit (refundable or non-refundable);
 
(xvii)  entering into, renewing or terminating any property management, leasing
or development contract, including the Management Agreement;
 
(xviii)  the amount of, whether and when to make, contributions to the Company
(other than the contributions under Section 5.1(a) made contemporaneously with
the execution of this Agreement) and Distributions by the Company; or
 
(xix)  without limiting any of the foregoing, any other matter determined from
time to time by any Member to require the approval of, or be subject to the
modification by, the Management Committee (including, without limitation, the
establishment of rules and procedures relating to the affairs and dealings of
the Company and its Subsidiaries).
 






#2840410 v6     033882.00030